EXHIBIT 10.11

 
[logo.jpg]



SHORT FORM LEASE




Between


MAPLE 4 CAMPUS L.L.C.,


as Landlord,






and






ARNO THERAPEUTICS, INC.


as Tenant





Building:
4 Campus Drive
Parsippany, New Jersey


 
 

--------------------------------------------------------------------------------

 



THIS LEASE is made on the 20th day of October, 2008 between MAPLE 4 CAMPUS
L.L.C., a New Jersey limited liability company, whose address is c/o Mack-Cali
Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837-2206 (who is
referred to in this Lease as “Landlord”) and ARNO THERAPEUTICS, INC., a Delaware
corporation, whose address is 30 Two Bridges Road, Suite 270, Fairfield, New
Jersey 07004 (who is referred to in this Lease as “Tenant”).  This Lease
consists of the following Basic Lease Provisions and Definitions and the
attached General Conditions and Exhibits.  The Basic Lease Provisions and
Definitions are referred to in this Lease as the “Basic Lease Provisions.”


BASIC LEASE PROVISIONS


1.           BASE PERIOD COSTS means the following:


 
a)
Base Operating Costs:  Operating Costs (as defined in Exhibit G) incurred during
the Calendar Year.



 
b)
Base Real Estate Taxes:  Real Estate Taxes (as defined in Exhibit G) incurred
during the Calendar Year.


 
 
c)
Base Insurance Costs:  Insurance Costs (as defined in Exhibit G) incurred during
the Calendar Year.



 
d)
Base Utility and Energy Costs:  Utility and Energy Costs (as defined in Exhibit
G) incurred during the Calendar Year.



2.           BUILDING means 4 Campus Drive, Parsippany, New Jersey.


3.           CALENDAR YEAR means the calendar year 2009.


4.           COMMENCEMENT DATE means November 14, 2008.  RENT COMMENCEMENT DATE
means the later of:  (i) January 1, 2009; or (ii) the date the Premises shall be
substantially completed (as set forth in Exhibit C of this Lease).


5.           DEMISED PREMISES OR PREMISES mean and are agreed and deemed to be
5,390 gross rentable square feet on the second (2nd) floor as shown on Exhibit A
to this Lease, which includes an allocable share of the Common Facilities.


6.           EXPIRATION DATE means 11:59 p.m. on the last day of the month in
which the day prior to the fifth (5th) year anniversary of the Rent Commencement
Date occurs.


7.           FIXED BASIC RENT means the following:


Period
Annual Rate
Monthly Installments
Annual Per Sq. Ft. Rate
Rent Commencement Date through and including the last day of the month in which
the day prior to the second (2nd) year anniversary of the Rent Commencement Date
occurs
$132,055.00
$11,004.58
$24.50
for the next twenty-four (24) months
$134,750.00
$11,229.17
$25.00
for the last twelve (12) months
$137,445.00
$11,453.75
$25.50



Notwithstanding the Commencement Date, Tenant’s obligation to pay Fixed Basic
Rent shall commence on the Rent Commencement Date.

Basic Lease Provisions and Definition -- Page 1 of 4
 
 

--------------------------------------------------------------------------------

 



8.           HVAC AFTER HOURS CHARGE is $45.00 per hour per zone for heat and
$60.00 per hour per zone for air conditioning, subject to Section 17(b) of the
Lease.  The HVAC After Hours Charge is subject to increase from time to time to
reflect the increase in the cost of providing such after hours HVAC service.


9.           NOTICE ADDRESSES shall mean the following:


If to Tenant:
At the Premises


With a copy to:
Fredrikson & Byron, P.A.
200 S. Sixth Street, Suite 4000
Minneapolis, Minnesota 55402
Attention:  Christopher Melsha, Esq.


If to Landlord by personal or overnight delivery:


c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837-2206
Attention:  Executive Vice President and General Counsel


If to Landlord by mail:


c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, New Jersey 08818-7817
Attention:  Executive Vice President and General Counsel


10.           PARKING SPACES means a total of twenty-two (22) parking spaces.


Assigned:                      3


Unassigned:                 19


11.           SECURITY DEPOSIT means FORTY-FOUR THOUSAND EIGHTEEN AND 00/100
DOLLARS ($44,018.00) in the form of a letter of credit.  Such letter of credit
shall be an irrevocable negotiable letter of credit issued by and drawn upon
such commercial bank selected by Tenant and acceptable to Landlord (in its
reasonable discretion) and in form and content acceptable to Landlord (also in
its reasonable discretion) (the form attached hereto as Exhibit I shall be
deemed acceptable to Landlord) for the account of Landlord, in the sum of
FORTY-FOUR THOUSAND EIGHTEEN AND 00/100 DOLLARS ($44,018.00).  Said letter of
credit shall be for a term of not less than one (l) year and shall be
automatically renewed by the bank (without notice from Landlord) (i.e. an
“evergreen” letter of credit), until Landlord shall be required to return the
security to Tenant pursuant to the terms of this Lease but in no event earlier
than ninety (90) days after the Expiration Date, and any renewed letter of
credit shall be delivered to Landlord no later than sixty (60) days prior to the
expiration of the letter of credit then held by Landlord.  If any portion of the
security deposit shall be utilized by Landlord in the manner permitted by this
Lease (i.e. a default by Tenant beyond the applicable notice and grace period),
Tenant shall, within five (5) days after request by Landlord, replenish the
security account by depositing with Landlord, in cash or by letter of credit, an
amount equal to that utilized by Landlord.  Failure of Tenant to comply strictly
with the provisions of this Article shall constitute a material breach of this
Lease and Landlord shall be entitled to present the letter of credit then held
by it for payment (without notice to Tenant).  In the event of a bank failure or
insolvency affecting the letter of credit, Tenant shall replace same within
twenty (20) days after being requested to do so by Landlord.  The letter of
credit shall be transferable in connection with a transfer of the Building and
Tenant shall be solely responsible for any transfer fees imposed by the
Bank.  Provided that (i) this Lease is in full force and effect, (ii) Tenant is
not in and has not been in default hereunder and (iii) Tenant maintains positive
working capital, as determined by Landlord, sufficient to fulfill Tenant’s
obligations under this Lease, Tenant, upon request to Landlord, may reduce the
amount of the letter of credit by $11,004.50 as of January 1, 2011 and by
$11,004.50 as of January 1, 2013.

Basic Lease Provisions and Definition -- Page 2 of 4
 
 

--------------------------------------------------------------------------------

 



12.           TENANT’S BROKER means Cushman & Wakefield of New Jersey, Inc.


13.           TENANT’S PERCENTAGE means and is agreed and deemed to be 3.65%
(5,390/147,475).


DEFINITIONS


1.           ADDITIONAL RENT means all money, other than the Fixed Basic Rent,
payable by Tenant to Landlord under the Lease, including, but not limited to,
the monies payable by Tenant to Landlord pursuant to Exhibits G and H of this
Lease.


2.           BUILDING HOLIDAYS means the holidays shown on Exhibit E and all
days observed as holidays by the United States, State, or labor unions
representing individuals servicing the Building in behalf of Landlord; if there
be no such labor unions, such definition shall include holidays designated by
Landlord for the benefit of such individuals.
 
3.           BUILDING HOURS means Monday through Friday, 8:00 a.m. to 6:00 p.m.
and Saturdays, 9:00 a.m. to 1:00 p.m., but excluding Building Holidays;
provided, however, that Landlord shall not operate the Building’s HVAC system on
Saturdays, unless Tenant shall request same by notice to Landlord on or before
3:00 p.m. of the immediately preceding Friday.  Tenant shall have access to the
Building and the Premises 24 hours a day, seven (7) days a week, except in the
event of an emergency.
 
4.           COMMON FACILITIES means and includes the lobby; elevator(s); fire
stairs; public hallways; public lavatories; all other general Building
components, facilities and fixtures that service or are available to more than
one tenant; air conditioning mechanical rooms; fan rooms; janitors’ closets;
electrical and telephone closets serving more than one tenant; elevator shafts
and machine rooms; flues; stacks; pipe shafts and vertical ducts with their
enclosing walls; and structural components of the Building.
 
Whenever the word “includes” or “including” is used in this Lease, it means
“includes but is not limited to” and “including but not limited to,”
respectively.


5.           EXHIBITS are the following:
 
 
Exhibit A
Location of Premises

 
Exhibit B
Rules and Regulations

 
Exhibit C
Workletter Agreement

 
Exhibit D
Cleaning Services

 
Exhibit E
Building Holidays

 
Exhibit F
Commencement Date Agreement

 
Exhibit G
Tax and Operating Cost Rider

 
Exhibit H
Electricity Rider

 
Exhibit I
Letter of Credit Form
     


The Exhibits are attached at the back of this Lease and are a part of this
Lease.


6.           LEGAL REQUIREMENTS means all present and future laws and ordinances
of federal, state, municipal and county governments, and rules, regulations,
orders and directives of departments, subdivisions, bureaus, agencies or offices
of such governments, or any other governmental, public or quasi-public
authorities having jurisdiction over the Building, and the directions of any
public officer pursuant to law.
 
7.           PRIME means the so-called annual prime rate of interest established
and quoted by The Wall Street Journal (or its successor), from time to time, but
in no event greater than the highest lawful rate from time to time in effect.



Basic Lease Provisions and Definition -- Page 3 of 4
 
 

--------------------------------------------------------------------------------

 

8.           PERMITTED USE means general office use consistent with a first
class office building and for no other purpose.


9.           REAL PROPERTY means the Building, the land upon which the Building
stands, together with adjoining parking areas, sidewalks, driveways, landscaping
and land.


10.         STATE means the State of New Jersey.


11.         TERM means the period of time beginning on the Commencement Date and
ending on the Expiration Date.

 
- End of Basic Lease Provisions and Definitions -

Basic Lease Provisions and Definition -- Page 4 of 4
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
LEASE:
1
2.
FIXED BASIC RENT:
1
3.
USE AND OCCUPANCY:
1
4.
CARE AND REPAIR OF PREMISES:
1
5.
ALTERATIONS, ADDITIONS OR IMPROVEMENTS:
2
6.
ASSIGNMENT AND SUBLEASE:
2
7.
COMPLIANCE WITH RULES AND REGULATIONS:
4
8.
DAMAGES TO BUILDING:
4
9.
EMINENT DOMAIN:
5
10.
LANDLORD’S REMEDIES ON DEFAULT:
5
11.
DEFICIENCY:
5
12.
SUBORDINATION:
6
13.
SECURITY DEPOSIT:
6
14.
RIGHT TO CURE TENANT’S BREACH:
6
15.
LIENS:
7
16.
RIGHT TO INSPECT AND REPAIR:
7
17.
SERVICES TO BE PROVIDED BY LANDLORD:
7
18.
TENANT’S ESTOPPEL:
7
19.
HOLDOVER TENANCY:
8
20.
LANDLORD’S WORK; COMMENCEMENT:
8
21.
OVERDUE RENT CHARGE/INTEREST:
8
22.
INSURANCE:
9
23.
INDEMNITY:
10
24.
BROKER:
10
25.
PERSONAL LIABILITY:
10
26.
NOTICES:
10
27.
AUTHORITY:
11
28.
PARKING SPACES:
11
29.
RELOCATION:
11
30.
MISCELLANEOUS:
12
31.
TERMINATION OPTION:
13
32.
OPTION TO RENEW:
14




 
 

--------------------------------------------------------------------------------

 

General Conditions


1.
LEASE:

 
Landlord hereby leases the Premises to Tenant for the Term, pursuant to the
terms and conditions hereof.


2.
FIXED BASIC RENT:

 
Tenant will pay Landlord the Fixed Basic Rent.  At Landlord’s option, upon
notice to Tenant, Tenant will pay the Fixed Basic Rent and Additional Rent by
electronic transfer.  The Fixed Basic Rent payable for the entire Term will be
the aggregate of the Annual Rate set forth in the Basic Lease Provisions and
will be payable, in advance, on the first day of each calendar month during the
Term at the Monthly Installments set forth in the Basic Lease Provisions, except
that a proportionately lesser amount will be paid for the first month of the
Term if the Term commences on a day other than the first day of the
month.  Tenant will pay the first (1st) full monthly installment of Fixed Basic
Rent upon Tenant’s execution and delivery of this Lease.  Tenant will pay Fixed
Basic Rent, and any Additional Rent, to Landlord at Landlord’s address set forth
in the first paragraph of this Lease, or at such other place as Landlord may
designate in writing, without demand and without counterclaim, deduction or set
off, except as expressly set forth herein.


3.
USE AND OCCUPANCY:

 
Tenant will use the Premises solely for the Permitted Use.


Tenant shall not be responsible for any currently existing violations of
environmental laws, unless same are caused by or exacerbated by Tenant’s acts or
omissions.  Neither Tenant, nor anyone acting by or through Tenant, will
generate, handle, dispose, store or discharge any hazardous substances or wastes
as defined by Legal Requirements in, on or around the Premises, the Building or
the Real Property in violation of any Legal Requirements (such actions
collectively referred to as “Prohibited Actions”).  Tenant will defend,
indemnify and hold Landlord harmless against any and all loss, cost, damage,
liability or expense (including attorneys’ fees and disbursements) which
Landlord may sustain as a result of any Prohibited Actions.


4.
CARE AND REPAIR OF PREMISES:

 
Tenant will not commit any act that damages the Premises or Building and will
take good care of the Premises, and will comply with all Legal Requirements
affecting the Premises or the Tenant’s use and/or occupancy of the
Premises.  Landlord will, at Tenant’s expense, make all necessary repairs to the
Premises.  Landlord will make all necessary repairs to the Common
Facilities.  The cost of repairs to the Common Facilities will be included in
Operating Costs, except where the repair has been made necessary by misuse or
neglect by Tenant or Tenant’s agents, employees, contractors, invitees, visitors
or licensees (collectively, “Tenant’s Agents”), in which event Landlord will
nevertheless make the repair but Tenant will pay to Landlord, as Additional
Rent, upon demand, the cost incurred by Landlord to complete such repairs,
except as set forth in Section 22(c) hereof.  All improvements made by Tenant
prior to or after the commencement of the Term which are attached to the
Premises, except trade fixtures, will, at Landlord’s option, become the property
of Landlord upon the expiration or sooner termination of this Lease.  Not later
than the last day of the Term, Tenant will, at Tenant’s expense, remove from the
Building all of Tenant’s personal property and those improvements made by Tenant
which Landlord has not elected by notice to Tenant to retain as Landlord’s
property, as well as all trade fixtures (other than built-in cabinet work),
moveable partitions, telephone, computer, data and antenna wiring, cabling and
related conduit and the like.  Tenant will repair all injury done by or in
connection with the installation or removal of said property, improvements,
wiring and the like; cap or terminate all telephone, computer and data
connections at service entry panels in accordance with Legal Requirements; and
surrender the Premises in as good condition as they were at the beginning of the
Term, except for reasonable wear and damage by casualty or other cause not due
to the misuse or neglect by Tenant and/or Tenant’s Agents.  Tenant shall have no
obligation to remove any of the wiring existing within the Premises prior to the
date hereof.  If existing wiring interferes with the installation of new wiring,
Landlord, at its sole cost and expense, shall remove the existing wiring.  All
property of Tenant remaining on the Premises after the last day of the Term will
be conclusively deemed abandoned and may be removed and discarded or stored at
Tenant’s risk by Landlord, and Tenant will pay Landlord for the reasonable cost
of such removal, discarding and/or storage.  Notwithstanding anything contained
herein to the contrary, Tenant shall remove all installations that are
“non-standard office improvements”.  For purposes hereof, “Non-Standard Office
Improvements” shall mean raised flooring, interior staircases, vaults,
elevators, modifications to the Building’s utility and mechanical systems and
unusual configuration for first class office space.  Tenant shall repair any
damage to the Premises resulting from such removal.  Non-Standard Office
Improvements shall not include the Work.

 
1

--------------------------------------------------------------------------------

 



Tenant is responsible for all costs related to the repair and maintenance of any
additional or supplemental HVAC systems, appliances and equipment serving
exclusively the Premises or installed to meet Tenant’s specific
requirements.  Tenant will purchase and maintain throughout the Term an annual
full maintenance and service contract for this equipment and will forward a copy
of each proposed contract to Landlord for its approval prior to signing
it.  Notwithstanding the foregoing, Tenant shall not be required to maintain a
service contract for the refrigerator in the Premises; however, Tenant, at its
sole cost and expense, shall be responsible for the repair and maintenance of
the refrigerator.


5.
ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

 
Tenant will not, without first obtaining the written consent of Landlord, make
any structural or Building Systems alterations, additions or improvements
(collectively, “alterations”) in, to or about the Premises.  Building Systems
shall mean any structural, life safety, plumbing, electrical, heating,
ventilation or air conditioning system or its components.  Tenant shall not,
without first obtaining the written consent of Landlord (which shall not be
unreasonably withheld or delayed) make any non-Building Systems alterations,
additions or improvements in, to or about the Premises.  Tenant may, upon
notification to Landlord, perform minor cosmetic improvements, such as painting
and wallpapering, without prior consent of Landlord.  Tenant, at Tenant’s sole
cost and expense, may install a retractable projector screen in the conference
room in the Premises.


If Tenant shall request the consent or approval of Landlord to the making of any
alterations or to any other thing, and Landlord shall seek and pay a separate
fee for the opinion of Landlord’s counsel, architect, engineer or other
representative or agent as to the form or substance thereof, Tenant shall pay
Landlord, as Additional Rent, within 30 days after demand, all reasonable costs
and expenses of Landlord incurred in connection therewith, including, in case of
any alterations, costs and expenses of Landlord in reviewing plans and
specifications.


6.
ASSIGNMENT AND SUBLEASE:

 
Tenant will not mortgage, pledge, assign or otherwise transfer this Lease or
sublet all or any portion of the Premises in any manner except as specifically
provided for in this Article 6:


a)           If Tenant desires to assign this Lease or sublease all or part of
the Premises, the terms and conditions of such assignment or sublease will be
communicated by Tenant to Landlord in writing no less than thirty (30) days
prior to the effective date of such sublease or assignment.  Prior to such
effective date, Landlord will have the option, upon notice to Tenant, to
terminate the Lease, (i) in the case of subletting, solely as to that portion of
the Premises to be sublet, or (ii) in the case of an assignment, as to all of
the Premises, and in such event, Tenant will be fully released from its
obligations with respect to the terminated space (“Recapture Space”) accruing
from and after the effective date.  If Landlord terminates the Lease as to the
Recapture Space, in no event will Landlord be liable for a brokerage commission
in connection with the proposed assignment or sublet.  If Landlord recaptures
the Recapture Space, Tenant shall be solely responsible, at its cost and
expense, for all alterations required to separate the Recapture Space from the
balance of the Premises, including, but not limited to, construction of demising
walls and separation of utilities.


b)           In the event that the Landlord elects not to terminate the Lease as
to the Recapture Space, Tenant may assign this Lease or sublet the whole or any
portion of the Premises, subject to Landlord’s prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed, subject to
the following terms and conditions and provided the proposed occupancy is in
keeping with that of a first-class office building:

 
2

--------------------------------------------------------------------------------

 



i)           Tenant will provide to Landlord the name, address, nature of the
business and evidence of the financial condition of the proposed assignee or
sublessee;
 
ii)           The assignee will assume, by written instrument, all of the
obligations of the Tenant under this Lease, and a copy of such assumption
agreement will be furnished to Landlord within ten (10) days of its
execution.  No further assignment of this Lease or subletting all or any part of
the Premises will be permitted;
 
iii)           Each sublease will provide that sublessee’s rights will be no
greater than those of Tenant, and that the sublease is subject and subordinate
to this Lease and to the matters to which this Lease is or will be subordinate,
and that in the event of default by Tenant under this Lease, Landlord may, at
its option, take over all of the right, title and interest of Tenant, as
sublessor, under such sublease, and such sublessee will, at Landlord’s option,
attorn to Landlord pursuant to the terms of such sublease, except that Landlord
will not (i) be liable for any previous act or omission of Tenant under such
sublease or, (ii) be subject to any offset not expressly provided for in this
Lease or by any previous prepayment of more than one month’s rent;
 
iv)           The liability of Tenant and each assignee will be joint, several
and primary for the observance of all the provisions, obligations and
undertakings of this Lease, including the payment of Fixed Basic Rent and
Additional Rent through the entire Term, as the same may be renewed, extended or
otherwise modified;
 
v)           Tenant will promptly pay to Landlord fifty percent (50%) of any
consideration received for any assignment or all of the rent (fixed basic rent
and additional rent, less Tenant’s actual and reasonable expenses for marketing
and subleasing the space, including but not limited to advertising, reasonable
attorneys fees, brokerage fees, etc.) and fifty percent (50%) of any other
consideration payable by the subtenant to Tenant under or in connection with a
sublease, as and when received, in excess of the Fixed Basic Rent required to be
paid by Tenant for the area sublet;
 
vi)           The acceptance by Landlord of any rent from the assignee or from
any subtenant or the failure of Landlord to insist upon strict performance of
any of the terms, conditions and covenants of this Lease will release neither
Tenant, nor any assignee assuming this Lease, from the Tenant’s obligations set
forth in this Lease;
 
vii)           The proposed assignee or subtenant is not then an occupant of any
part of the Building or any other building then owned by Landlord or its
affiliates within a five-mile radius of the Building;
 
viii)           The proposed assignee or subtenant is not an entity or a person
or an affiliate of an entity with whom Landlord is or has been, within the
preceding twelve (12) month period, negotiating to lease space in the Building
or any other building owned by Landlord or its affiliates within a five-mile
radius of the Building;
 
ix)           There will not be more than two (2) subtenants in the Premises;
 
x)           Tenant will not advertise the subtenancy for less than Landlord’s
then current market rent for the Premises;
 
xi)           Tenant will pay Landlord a FIVE HUNDRED AND 00/100 DOLLAR
($500.00) administrative fee for each request for consent to any sublet or
assignment simultaneously with Tenant’s request for consent to a specific sublet
or assignment; and
 

 
3

--------------------------------------------------------------------------------

 

xii)           The proposed assignee or subtenant will use the Premises for the
Permitted Use only.
 
c)           If Tenant is a corporation (other than a corporation whose stock is
listed and traded on a nationally recognized stock exchange), the transfer
(however accomplished, whether in a single transaction or in a series of related
or unrelated transactions) of a majority of the issued and outstanding stock [or
any other mechanism such as, by way of example, the issuance of additional
stock, a stock voting agreement or change in class(es) of stock which results in
a change of control of Tenant], and if Tenant is a partnership, joint venture or
limited liability company (collectively “Entity”), the transfer (by one or more
transfers) of an interest in the distributions of profits and losses of such
Entity (or other mechanism, such as, by way of example, the creation of
additional partnership or limited liability company interests) which results in
a change of control of such Entity will be deemed an assignment of this Lease,
subject to provisions of this Article.


Notwithstanding anything contained in this Lease to the contrary, Tenant may
assign this Lease or sublet all or any portion of the Premises to (i) any
corporation or other Entity directly or indirectly controlling or controlled by
Tenant or under common control with Tenant, or (ii) any successor by merger,
consolidation, corporate reorganization or acquisition of all or substantially
all of the assets of Tenant (any transaction referred to in clauses (i) or (ii)
hereof will be a “Permitted Transfer”) provided that the net worth of any
transferee of a Permitted Transfer will not be less than the greater of (A) the
net worth of Tenant immediately preceding the Permitted Transfer or (B) the net
worth of Tenant as of the date of the execution and delivery of this Lease by
both parties.  Any other assignment or subleasing of Tenant’s interest under
this Lease will be subject to Landlord’s approval, which approval will not be
unreasonably withheld, conditioned or delayed.


d)           Except as specifically set forth above, if any portion of the
Premises or of Tenant’s interest in this Lease is acquired by any other person
or entity, whether by assignment, mortgage, sublease, transfer, operation of law
or act of the Tenant, or if Tenant pledges its interest in this Lease or in any
security deposit required hereunder, Tenant will be in default.


7.
COMPLIANCE WITH RULES AND REGULATIONS:

 
Tenant will observe and comply with the rules and regulations set forth in
Exhibit B and with such further reasonable rules and regulations as Landlord may
prescribe from time to time, provided that such rules and regulations are
enforced in a non-discriminatory manner.


8.
DAMAGES TO BUILDING:

 
If the Building is damaged by fire or any other cause to such extent the cost of
restoration, as reasonably estimated by Landlord, will equal or exceed
twenty-five percent (25%) of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the date of damage, give Tenant a
notice of election to terminate this Lease, or if the cost of restoration will
equal or exceed fifty percent (50%) of such replacement value and if the
Premises shall not be reasonably usable for the purpose for which they are
leased hereunder, or if restoration of the damage to the Premises will require
more than one hundred eighty (180) days to complete or if such damage is not
fully repaired and reasonable access to the Premises restored within one hundred
eighty (180) days from the date of damage, then, in any such event, Tenant may,
no later than the sixtieth (60th) day following the date of damage or following
the end of said one hundred eighty (180) day period, give Landlord a notice of
election to terminate this Lease.  In either said event of election, this Lease
shall be deemed to terminate on the thirtieth (30th) day after the giving of
said notice, and Tenant shall surrender possession of the Premises within a
reasonable time thereafter, and the Fixed Basic Rent, and any Additional Rent,
shall be apportioned as of the date of said casualty and any Fixed Basic Rent or
Additional Rent paid for any period beyond said date shall be repaid to
Tenant.  If the cost of restoration shall not entitle Landlord to terminate this
Lease, or if, despite the cost, Landlord does not elect to terminate this Lease,
Landlord shall restore the Building and the Premises with reasonable promptness,
subject to Force Majeure, and Tenant shall have no right to terminate this
Lease, except as set forth above.  Landlord need not restore fixtures and
improvements owned by Tenant.

 
4

--------------------------------------------------------------------------------

 



In any case in which use of the Premises is affected by any damage to the
Building, there will be either an abatement or an equitable reduction in Fixed
Basic Rent, and any Additional Rent, depending on the period for which and the
extent to which the Premises are not reasonably usable for general office
use.  The words “restoration” and “restore” as used in this Article will include
repairs.


9.
EMINENT DOMAIN:

 
If Tenant’s use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof; or (b) any other part of
the Building; then, in either event, this Lease will terminate on the date when
title vests pursuant to such taking.  The Fixed Basic Rent, and any Additional
Rent, will be apportioned as of such termination date and any Fixed Basic Rent
or Additional Rent paid for any period beyond said date, will be repaid to
Tenant.  Tenant will not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Tenant may file a separate claim for any taking
of fixtures and improvements owned by Tenant which have not become the
Landlord’s property, and for moving expenses, provided the same will, in no way,
affect or diminish Landlord’s award.  In the event of a partial taking which
does not effect a termination of this Lease but does deprive Tenant of the use
of a portion of the Premises, there will be either an abatement or an equitable
reduction in Fixed Basic Rent, and any Additional Rent, depending on the period
for which and the extent to which the Premises are not reasonably usable for
general office use.


10.
LANDLORD’S REMEDIES ON DEFAULT:

 
If Tenant defaults in the payment of Fixed Basic Rent or any Additional Rent or
in the performance of any of the other covenants and conditions of this Lease or
permits the Premises to become deserted, abandoned or vacated, Landlord shall
give Tenant notice of such default, and if Tenant does not cure any Fixed Basic
Rent or Additional Rent default within five (5) days or other default within
fifteen (15) days after the giving of such notice (or if such other default is
of such nature that it cannot be completely cured within such period, if Tenant
does not commence such curing within such fifteen (15) days and thereafter
proceed with reasonable diligence and in good faith to cure such default), then
Landlord may terminate this Lease or Tenant’s right to possession upon not less
than ten (10) days notice to Tenant, and on the date specified in such notice
Tenant’s right to possession of the Premises will cease, but Tenant will remain
liable as provided below in this Lease.  If this Lease or Tenant’s right to
possession will have been so terminated by Landlord, Landlord may at any time
thereafter recover possession of the Premises by any lawful means and remove
Tenant or other occupants and their effects.  Landlord may, at Tenant’s expense,
relet all or any part of the Premises and may make such alterations, decorations
or other changes to the Premises as Landlord considers appropriate in connection
with such reletting, without relieving Tenant of any liability under this
Lease.  Tenant shall pay to Landlord, on demand, such expenses as Landlord may
incur, including, without limitation, court costs and reasonable attorney’s fees
and disbursements, in enforcing the performance of any obligation of Tenant
under this Lease.  Notwithstanding anything contained herein, Tenant’s vacating
of the Premises shall not be deemed a default of this Lease, if Tenant submits
to Landlord then current financial statements, certified by Tenant’s chief
financial officer or a certified public accountant, evidencing to Landlord’s
reasonable satisfaction, that Tenant has the financial resources to meet its
obligations under this Lease.


Tenant hereby waives all right of redemption to which Tenant or any person under
Tenant might be entitled by any Legal Requirement.  Tenant hereby further waives
any and all rights to invoke N.J.S.A. 2A:18-60 (relating to removal of
proceedings from the Special Civil Part to the Law Division).


11.
DEFICIENCY:

 
In any case where Tenant has defaulted and Landlord has recovered possession of
the Premises or terminated this Lease or Tenant’s right to possession, Tenant’s
obligation to pay Landlord all the Fixed Basic Rent and Additional Rent up to
and including the Expiration Date will not be discharged or otherwise
affected.  Landlord will have all rights and remedies available to Landlord at
law and in equity by reason of Tenant’s default, and may periodically sue to
collect the accrued obligations of the Tenant together with interest at Prime
plus four percent per annum from the date owed to the date paid, but in no event
greater than the maximum rate of interest permitted by law.

 
5

--------------------------------------------------------------------------------

 



Alternatively, in any case where Landlord has recovered possession of the
Premises by reason of Tenant’s default, Landlord may at Landlord’s option, and
at any time thereafter, and without notice or other action by Landlord, and
without prejudice to any other rights or remedies it might have hereunder or at
law or equity, become entitled to recover from Tenant, as damages for such
breach, in addition to such other sums herein agreed to be paid by Tenant, to
the date of re-entry, expiration and/or dispossess, an amount equal to the
difference between the Fixed Basic Rent and Additional Rent reserved in this
Lease from the date of such default to the date of Expiration Date of the
original Term and the then fair and reasonable rental value of the Premises for
the same period.  Said damages shall become due and payable to Landlord
immediately upon such breach of this Lease and without regard to whether this
Lease be terminated or not, and if this Lease be terminated, without regard to
the manner in which it is terminated.  In the computation of such damages, the
difference between an installment of Fixed Basic Rent and Additional Rent
thereafter becoming due and the fair and reasonable rental value of the Premises
for the period for which such installment was payable shall be discounted to the
date of such default at the rate of not more than six percent (6%) per annum.


12.
SUBORDINATION:

 
This Lease will, at the option of any holder of any underlying lease or holder
of any first mortgage or first trust deed, be subject and subordinate to any
such underlying lease and to any first mortgage or first trust deed which may
now or hereafter affect the Real Property, and also to all renewals,
modifications, consolidations and replacements of such underlying leases and
first mortgage or first trust deed.  Although no instrument or act on the part
of Tenant will be necessary to effectuate such subordination, Tenant will,
nevertheless, execute and deliver such further instruments confirming such
subordination of this Lease as may be desired by the holders of such first
mortgage or first trust deed or by any of the lessors under such underlying
leases.  If any underlying lease to which this Lease is subject terminates,
Tenant will, on timely request, recognize and acknowledge the owner of the Real
Property as Tenant’s landlord under this Lease.


13.
SECURITY DEPOSIT:

 
Tenant will deposit with Landlord on the signing of this Lease by Tenant, the
Security Deposit for the performance of Tenant’s obligations under this Lease,
including the surrender of possession of the Premises to Landlord in the
condition required under this Lease.  If Landlord applies all or any part of the
Security Deposit to cure any default of Tenant beyond the expiration of
applicable notice and cure periods, Tenant will, on demand, deposit with
Landlord the amount so applied so that Landlord will have the full Security
Deposit on hand at all times during the Term.  In the event of a bona fide sale
of the Real Property, subject to this Lease, Landlord will transfer the Security
Deposit to the purchaser, and Landlord will be considered released by Tenant
from all liability for the return of the Security Deposit; and Tenant agrees to
look solely to the new landlord for the return of the Security Deposit, and it
is agreed that this will apply to every transfer or assignment made of the
Security Deposit to a new landlord.  Provided Tenant is not in default, the
Security Deposit (less any portions of it previously used, applied or retained
by Landlord), will be returned to Tenant after the expiration or sooner
termination of this Lease and delivery of the entire Premises to Landlord in
accordance with the provisions of this Lease.  Tenant will not assign, pledge or
otherwise encumber the Security Deposit, and Landlord will not be bound by any
such assignment, pledge or encumbrance.


14.
RIGHT TO CURE TENANT’S BREACH:

 
If Tenant breaches any covenant or condition of this Lease, Landlord may, on
reasonable prior written notice to Tenant (except that no notice need be given
in case of emergency), cure such breach at the expense of Tenant, and the
reasonable amount of all expenses, including reasonable attorney’s fees,
incurred by Landlord in so doing (whether paid by Landlord or not) will be
deemed payable on demand as Additional Rent.

 
6

--------------------------------------------------------------------------------

 



15.
LIENS:

 
Tenant will not permit any lien or other encumbrance to be filed as a result of
any act or omission (or alleged act or omission) of Tenant.  Tenant will, within
twenty (20) days after notice from Landlord, discharge or satisfy by bonding or
otherwise any liens filed against Landlord or all or any portion of the Real
Property as a result of any such act or omission, including any lien or
encumbrance arising from contract or tort claims.


16.
RIGHT TO INSPECT AND REPAIR:

 
Landlord or its designees may enter the Premises (but will not be obligated to
do so) at any reasonable time on reasonable notice to Tenant (except that no
notice need be given in case of emergency) for the purpose of:  (i) inspection;
(ii) performance of any work or the making of such repairs, replacements or
additions in, to, on and about the Premises or the Building, as Landlord deems
necessary or desirable; or (iii) showing the Premises to prospective purchasers,
mortgages and tenants within the last twelve (12) months of the Term.  Tenant
will provide Landlord or its designees free and unfettered access to any
mechanical or utility rooms, conduits, risers or the like located within the
Premises.  During the final twelve (12) months of the Term, Landlord or any
prospective tenant shall have the right to enter the space to perform
inspections, surveys, measurements or such other reasonable activities as may be
necessary to prepare the Premises for occupancy by the succeeding
tenant.  Tenant will have no claims, including claims for interruption of
Tenant’s business, or cause of action against Landlord by reason of entry for
such purposes.  Landlord will make good faith efforts to minimize the
interruption of Tenant’s business while upon the Premises


17.
SERVICES TO BE PROVIDED BY LANDLORD:

 
a)           Landlord will furnish to the Premises (i) electricity for normal
lighting and ordinary office machines, (ii) during Building Hours, HVAC required
for the reasonable use and occupancy of the Premises (a minimum of 70 degrees
during heating season and less than a maximum of 78 degrees during cooling
season), and (iii) janitorial service (as set forth in Exhibit D), all in a
manner comparable to that of similar buildings in the area.  In addition,
Landlord shall provide Common Facilities lighting at the Real Property during
Building Hours and for such additional hours as, in Landlord’s judgment, is
necessary or desirable to insure proper operation of the Real Property.
 
b)           Subject to Paragraph 3 of the Definitions, Tenant will be entitled
to make use of HVAC beyond the Building Hours, at Tenant’s sole cost and
expense, provided Tenant has notified Landlord by 3:00 p.m. on the day that
Tenant will require said overtime use if said overtime use is required on any
weekday, and by 3:00 p.m. on Friday for Saturday and/or Sunday overtime
use.  Tenant will pay Landlord the HVAC After Hours Charge (as defined in the
Basic Lease Provisions) for HVAC beyond the Building Hours.  Tenant shall have
the right to install supplemental HVAC equipment, subject to Landlord’s
reasonable approval of size and location.  The installation of such equipment
shall be subject to the FCC and local zoning ordinances and the cost of
maintaining such equipment shall be paid by Tenant.  At the end of the Term,
such supplemental HVAC equipment shall, at Landlord’s sole option, either remain
in the Premises or be removed from the Premises, at Tenant’s sole cost; in which
event, all affected areas shall be restored and all damage resulting from
installation and removal shall be repaired at Tenant’s sole cost.
 
18.
TENANT’S ESTOPPEL:

 
Tenant will, from time to time, on not less than ten (10) business days prior
written request by Landlord, execute, acknowledge and deliver to Landlord an
estoppel certificate containing such information as Landlord may reasonably
request.



 
7

--------------------------------------------------------------------------------

 

19.
HOLDOVER TENANCY:

 
Tenant agrees that it must surrender possession of the Premises to Landlord on
the Expiration Date or earlier termination of the Term.  Tenant agrees to
indemnify and hold Landlord harmless from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
reasonable attorneys’ fees, resulting from any delay by Tenant in so
surrendering the Premises, including any claims made by any succeeding tenant
based on such delay.  Tenant agrees that if possession of the Premises is not
surrendered to Landlord on the Expiration Date or earlier termination of the
Term, then Tenant agrees to pay Landlord as liquidated damages for each month
and for any portion of a month during which Tenant holds over in the Premises
after the Expiration Date or earlier termination of the Term, a sum equal to one
hundred fifty percent (150%) of the monthly Fixed Basic Rent for the last month
of the Term, plus the Additional Rent, for the first month of Lessee’s holding
over and two hundred percent (200%) of the monthly Fixed Basic Rent for the last
month of the Term, plus the Additional Rent, thereafter, of the average Fixed
Basic Rent and Additional Rent which was payable per month under this Lease
during the last three months of the Term.  Such liquidated damages shall not
limit Tenant’s indemnification obligation with respect to claims made by any
succeeding tenant based on Tenant’s failure or refusal to surrender the Premises
to Landlord on the Expiration Date or sooner termination of the Term.  Nothing
contained herein shall be deemed to authorize Tenant to remain in occupancy of
the Premises after the Expiration Date or sooner termination of the Term.


20.
LANDLORD’S WORK; COMMENCEMENT:

 
  a)           Landlord agrees that Landlord will perform work in the Premises
in accordance with Exhibit C of this Lease (the “Work”).  If this Lease is
signed by October 17, 2008, Landlord shall, at a minimum, perform the paint and
carpet portion of the Work prior to November 14, 2008 and use commercially
reasonable efforts to complete the remainder of the Work prior to November 14,
2008.
 
b)           Intentionally omitted.
 
c)           Notwithstanding anything contained in this Lease to the contrary,
the Commencement Date shall be the earlier of:  (i) the date Tenant (or anyone
having rights under or through Tenant) shall occupy all or any part of the
Premises; (ii) the date the Work is substantially completed by Landlord; or
(iii) November 14, 2008.
 
d)           Notwithstanding anything contained in this Lease to the contrary,
if Landlord, for any reason whatsoever cannot deliver possession of the Premises
to Tenant on the Commencement Date set forth in the Basic Lease Provisions, this
Lease will not be void or voidable, nor will Landlord be liable to Tenant for
any loss or damage resulting therefrom, but in that event, the Term will
commence on the earlier of:  (i) the date Landlord delivers possession of the
Premises to Tenant or (ii) the date Landlord would have delivered possession of
the Premises to Tenant but for any reason attributable to Tenant.
 
21.
OVERDUE RENT CHARGE/INTEREST:

 
a)           Tenant will pay an “Overdue Rent Charge” of eight percent (8%) of
any installment of Fixed Basic Rent or Additional Rent which Tenant fails to pay
within five (5) days after the due date thereof, to cover the extra expense
involved in handling non-payments and/or delinquent payments.  The Overdue Rent
Charge will constitute Additional Rent and an agreed upon amount of liquidated
damages and not a penalty.
 
b)           Any amount owed by Tenant to Landlord which is not paid when due
will bear interest at the lesser of (i) the rate of two percent (2%) per month
from the due date of such amount, or (ii) maximum legal interest rate permitted
by law.  The payment of interest on such amounts will not extend the due date of
any amount owed.
 

 
8

--------------------------------------------------------------------------------

 

c)           Notwithstanding anything in this Article to the contrary, Landlord
shall waive an Overdue Rent Charge one time during each Lease Year provided,
however, the installment of Fixed Basic Rent or Additional Rent so due is paid
by the fifteenth (15th) day of the month.  Payment received subsequent to the
fifteenth (15th) of the month during these grace periods shall require an
Overdue Rent Charge to be reassessed and added to Tenant’s obligations
hereunder.
 
22.
INSURANCE:

 
a)           Tenant’s Insurance.  On or before the Commencement Date or Tenant’s
prior entry into the Premises, Tenant will obtain and have in full force and
effect, insurance coverage as follows:
 
(i)           workers’ compensation in an amount required by law; (ii)
commercial general liability with a per occurrence limit of Two Million Dollars
($2,000,000) and a general aggregate of Three Million Dollars ($3,000,000) for
bodily injury and property damage on an occurrence basis and containing an
endorsement naming Landlord, its agents, designees and lender as additional
insureds, an aggregate limit per location endorsement, and no modification that
would make Tenant’s policy excess or contributing with Landlord’s liability
insurance; (iii) all risk property insurance for the full replacement value of
all of Tenant’s furniture, fixtures, equipment, alterations, improvements or
additions that do not become Landlord’s property upon installation; and (iv) any
other form or forms of insurance or any increase in the limits of any of the
coverages described above or other forms of insurance as Landlord or the
mortgagees or ground lessors (if any) of Landlord may reasonably require from
time to time if in the reasonable opinion of Landlord or said mortgagees or
ground lessors said coverage and/or limits become inadequate or less than that
commonly maintained by prudent tenants with similar uses in similar buildings in
the area.  All policies obtained by Tenant will be issued by carriers having
ratings in Best’s Insurance Guide (“Best”) of A and VIII, or better (or
equivalent rating by a comparable rating agency if Best no longer exists) and
licensed in the State.  All such policies must be endorsed to be primary and
noncontributing with the policies of Landlord being excess, secondary and
noncontributing.  No policy will be canceled, nonrenewed or materially modified
without thirty (30) days’ prior written notice by the insurance carrier to
Landlord.  If the forms of policies, endorsements, certificates, or evidence of
insurance required by this Article are superseded or discontinued, Landlord may
require other equivalent or better forms.  Evidence of the insurance coverage
required to be maintained by Tenant, represented by certificates of insurance
issued by the insurance carrier, must be furnished to Landlord prior to Tenant
occupying the Premises and at least thirty (30) days prior to the expiration of
current policies.  Copies of all endorsements required by this Article must
accompany the certificates delivered to Landlord.  The certificates will state
the amounts of all deductibles and self-insured retentions and that Landlord
will be notified in writing thirty (30) days prior to cancellation, material
change, or non-renewal of insurance.  If requested in writing by Landlord,
Tenant will provide to Landlord a certified copy of any or all insurance
policies or endorsements required by this Article.


b)           Tenant will not do or allow anything to be done on the Premises
which will increase the rate of fire insurance on the Building from that of a
general office building.  If any use of the Premises by Tenant results in an
increase in the fire insurance rate(s) for the Building, Tenant will pay
Landlord, as Additional Rent, any resulting increase in premiums.  Tenant’s
insurance obligations set forth in Section 22 a) (i) and (ii) above shall
continue in effect throughout the Term and after the Term as long as Tenant, or
anyone claiming by, through or under Tenant, occupies all or any part of the
Premises.
 
c)           Waiver of Claims.  Landlord and Tenant hereby waive all claims and
release each other and each other’s employees, agents, customers and invitees
from any and all liability for any loss, damage or injury to property occurring
in, on, about or to the Premises or the Building by reason of fire or other
casualty, regardless of cause, including the negligence of Landlord or Tenant
and their respective employees, agents, customers and invitees, and agree that
the property insurance carried by either of them will contain a clause whereby
the insurer waives its right of subrogation against the other party.  Each party
to this Lease will give to its insurance company notice of the provisions of
this Section 22 (c) and have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of such insurance by reason of the
provisions of this Section 22 (c).  Each party shall bear the risk of its own
deductibles.  Landlord and Tenant acknowledge that the insurance requirements of
this Lease reflect their mutual recognition and agreement that each party will
look to its own insurance and that each can best insure against loss to its
property and business no matter what the cause.  If Tenant fails to maintain
insurance or self insures for loss including, without limitation, business
interruption, Tenant shall be deemed to have released Landlord for all loss or
damage which would have been covered if Tenant had so insured.
 

 
9

--------------------------------------------------------------------------------

 

d)           Building Insurance.  Landlord will at all times during the Term
carry a policy of insurance which insures the Building, including the Premises
and the Work, if any, against loss or damage by fire or other casualty (namely,
the perils against which insurance is afforded by a standard fire insurance
policy); provided, however, that Landlord will not be responsible for, and will
not be obligated to insure against, any loss of or damage to any personal
property or trade fixtures of Tenant or any alterations which Tenant may make to
the Premises or any loss suffered by Tenant due to business interruption.  All
insurance maintained by Landlord pursuant to this Article may be effected by
blanket insurance policies.
 
23.
INDEMNITY:

 
Tenant will defend, indemnify and hold Landlord and its agents harmless from and
against any and all claims, actions or proceedings, costs, expenses and
liabilities, including attorneys fees and disbursements incurred in connection
with each such claim, action or proceeding, whether in contract or tort, arising
from Tenant’s use and occupancy of the Premises, including Tenant’s negligent
acts or omissions at the Real Property.  In case any action or proceeding be
brought against Landlord by reason of any such claim, Tenant, upon notice from
Landlord, will, at Tenant’s expense, resist and defend such action or proceeding
with counsel acceptable to Landlord.


Landlord shall indemnify and save harmless Tenant and Tenant’s shareholders,
officers, directors, employees, agents and contractors (collectively, the
“Tenant Indemnitees”) from and against any and all claims of whatever nature
against Tenant and/or the Tenant Indemnitees arising directly from (1) any
accident, injury or damage occurring within the Real Property or the Building
but outside of the Premises where such accident, injury or damage results from
the negligence or willful misconduct of Landlord, its agents, or employees or
(2) any default by Landlord in the performance of Landlord’s obligations under
this Lease.


24.
BROKER:

 
The parties represent and warrant to one another that no broker brought about
this transaction, except Tenant’s Broker.  Tenant’s Broker’s commission will be
paid by Landlord pursuant to separate agreement.  The parties agree to indemnify
and hold one another harmless from any and all claims of any broker(s) (other
than Tenant’s Broker) arising out of or in connection with the negotiations of
or entering into of this Lease by Tenant and Landlord.


25.
PERSONAL LIABILITY:

 
There will be no personal liability on the part of Landlord, its constituent
members (including officers, directors, partners, members and trustees) and
their respective successors and assigns or any mortgagee in possession, with
respect to any of the terms, covenants and conditions of this Lease, and Tenant
will look solely to the equity of Landlord in the Building and the profits
therefrom for the satisfaction of each and every remedy of Tenant in the event
of any breach by Landlord of any of the terms of this Lease to be performed by
Landlord, such exculpation of liability to be absolute and without any
exceptions whatsoever.


26.
NOTICES:

 
Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (i) delivered personally or (ii) sent by
registered mail or certified mail return receipt requested in a postage paid
envelope or (iii) sent by nationally recognized overnight delivery service, if
to Tenant, at the Building; if to Landlord, at Landlord’s address as set forth
above to the attention of President and Chief Executive Officer, with a copy to
the attention of the Executive Vice President and General Counsel; or, to either
at such other address as Tenant or Landlord, respectively, may designate in
writing.  Notice shall be deemed to have been duly given, if delivered
personally, on delivery thereof, if mailed, upon the seventh (7th) day after the
mailing thereof or if sent by overnight delivery service, the next business day.

 
10

--------------------------------------------------------------------------------

 



27.
AUTHORITY:

 
The signatories on behalf of Tenant represent and warrant that they are
authorized to execute this Lease, and if Tenant is a corporation or other
Entity, Tenant will, within fifteen (15) days of Landlord’s request, provide
Landlord with a resolution confirming the authorization.  Tenant represents and
warrants to Landlord (i) that neither Tenant nor any person or entity that
directly owns a ten percent (10%) or greater equity interest in Tenant nor any
of its officers, directors or managing members (collectively, “Tenant and Others
in Interest”) is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including Executive Order 13224 signed on September 24, 2001
(the “Executive Order”) and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, (ii) that Tenant and Others in
Interest’s activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time, the “Money Laundering
Act”), and (iii) that throughout the Term Tenant will comply with the Executive
Order and the Money Laundering Act.


28.
PARKING SPACES:

 
Tenant’s occupancy of the Premises will include the use of the parking spaces
set forth in the Basic Lease Provisions.  Assigned parking spaces with be marked
with signs bearing Tenant’s name.  Tenant will, upon request, promptly furnish
to Landlord the license numbers of the cars operated by Tenant and its
subtenants, invitees, concessionaires, licensees and their respective officers,
agents and employees.  If any vehicle of Tenant, or of any subtenant, invitee,
licensee, concessionaire, or their respective officers, agents or employees, is
parked in any part of the Real Property other than those portions of the parking
area(s) designated for this purpose by Landlord, or if Tenant shall exceed the
number of parking spaces allocated to Tenant in the Basic Lease Provisions,
then, in addition to Landlord’s rights and remedies provided in this Lease,
Tenant will pay to Landlord $100.00 per day.


29.
RELOCATION:

 
Landlord, at its expense, one time after the first twelve (12) full calendar
months of the Term, may relocate Tenant from the Premises to space of reasonably
comparable size, utility and improvements, proximity to elevators and window
lines (“Relocation Space”) within the Building or business park of which the
Building is a part upon ninety (90) days prior notice to Tenant.  Relocation
Space shall have the same number of offices with equivalent size for windowed
and non-windowed offices, comparable sized conference room with projection
screen, kitchenette, IT room, reception area, and pantry consistent with
SK-4.  From and after the date of the relocation, the Fixed Basic Rent and
Tenant’s Percentage will be adjusted based upon the gross rentable area of the
Relocation Space; but in no event will the Fixed Basic Rent or Tenant’s
Percentage increase as a result of such relocation.  Landlord will pay Tenant
the actual, reasonable out of pocket moving costs incurred by Tenant in
connection with such relocation, including stationary, business cards, and IT
and phone wiring.  Landlord will have no liability for any interference with
Tenant’s business resulting from such relocation; provided, however, that
Landlord shall cooperate with Tenant to cause the least interruption to Tenant’s
business as is reasonably possible by reason of such relocation.  Landlord shall
use reasonable efforts to relocate Tenant to a building with comparable
amenities (i.e., cafeteria).



 
11

--------------------------------------------------------------------------------

 

30.
MISCELLANEOUS:

 
a)           If any of the provisions of this Lease, or the application of such
provisions, will be invalid or unenforceable, the remainder of this Lease will
not be affected, and this Lease will be valid and enforceable to the fullest
extent permitted by law.


b)           The submission of this Lease for examination does not constitute a
reservation of, or option for, the Premises, and this Lease is submitted to
Tenant for signature with the understanding that it will not bind Landlord
unless and until it has been executed by Landlord and delivered to Tenant or
Tenant’s attorney or agent and until the holder of any mortgage will have
approved this Lease if such approval is required under the terms of such
mortgage.


c)           No representations or promises will be binding on the parties to
this Lease except those representations and promises expressly contained in the
Lease.


d)           The article headings in this Lease are intended for convenience
only and will not be taken into consideration in any construction or
interpretation of this Lease or any of its provisions.


e)           Force Majeure means and includes those situations beyond either
party’s reasonable control, including acts of God; strikes; inclement weather;
or, where applicable, the passage of time while waiting for an adjustment of
insurance proceeds.  Any time limits required to be met by either party
hereunder, whether specifically made subject to Force Majeure or not, except
those related to the surrender of the Premises by the end of the Term or payment
of Fixed Basic Rent or Additional Rent, will, unless specifically stated to the
contrary elsewhere in this Lease, be automatically extended by the number of
days by which any required performance is delayed due to Force Majeure.


f)           No payment by Tenant or receipt by Landlord of a lesser amount than
the Fixed Basic Rent and Additional Rent payable hereunder will be deemed to be
other than a payment on account of the earliest stipulated Fixed Basic Rent and
Additional Rent, nor will any endorsement or statement on any check or any
letter accompanying any check or payment of Fixed Basic Rent or Additional Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Fixed Basic Rent and Additional Rent or to pursue any other remedy provided
herein or by law.  All obligations of Tenant under this Lease that arise or
accrue during the Term shall survive the expiration or earlier termination of
this Lease.
 
g)           No failure by either party to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease, or to exercise any
right or remedy upon a breach of any such covenant, agreement, term or
condition, and no acceptance by Landlord of full or partial rent during the
continuance of any such breach by Tenant, will constitute a waiver of any such
breach or of such covenant, agreement, term or condition.  No consent or waiver,
express or implied, by either party to or of any breach of any covenant,
condition or duty of the other party will be construed as a consent or waiver to
or of any other breach of the same or any other covenant, condition or duty,
unless such consent or waiver is in writing and signed by the party granting
such consent or waiver.
 
h)           Landlord covenants that if, and so long as, Tenant pays Fixed Basic
Rent and any Additional Rent as required under this Lease, and performs Tenant’s
other covenants under the Lease, Landlord will do nothing to affect Tenant’s
right to peaceably and quietly have, hold and enjoy the Premises for the Term,
subject to the provisions of this Lease.
 
i)           The provisions of this Lease will apply to, bind and inure to the
benefit of Landlord and its respective heirs, successors, legal representatives
and assigns.  The term “Landlord” as used in this Lease means only the owner or
a master lessee of the Building, so that in the event of any sale of the
Building or of any master lease thereof, the Landlord named herein will be and
hereby is entirely freed and relieved of all covenants and obligations of
Landlord under this Lease accruing after such sale, and it will be deemed
without further agreement that the purchaser or the new master lessee of the
Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord accruing under this Lease after such sale.
 

 
12

--------------------------------------------------------------------------------

 

j)           Landlord reserves the right unilaterally to alter Tenant’s ingress
and egress to the Building or make any change in operating conditions to
restrict pedestrian, vehicular or delivery ingress and egress to a particular
location, or at any time close temporarily any Common Facilities to make repairs
or changes therein or to effect construction, repairs or changes within the
Building, or to discourage non-tenant parking, and may do such other acts in and
to the Common Facilities as in Landlord’s sole judgment may be desirable to
improve their convenience.  Landlord shall use reasonable efforts to minimize
interference with Tenant’s access to the Premises.  Tenant shall have access to
the Premises 24 hours per day, 7 days per week, except in the case of an
emergency.
 
k)           To the extent such waiver is permitted by law, the parties waive
trial by jury in any action or proceeding brought in connection with this Lease
or the Premises.  This Lease will be governed by the laws of the State (without
the application of any conflict of laws principles), and any action or
proceeding in connection with this Lease shall be decided in the courts of the
State.
 
l)           Tenant agrees not to disclose the terms, covenants, conditions or
other facts with respect to this Lease, including the Fixed Basic Rent and
Additional Rent, to any person, corporation, partnership, association,
newspaper, periodical or other entity, except to Tenant’s accountants or
attorneys (who shall also be required to keep the terms of this Lease
confidential) or as required by law.  This non-disclosure and confidentiality
agreement will be binding upon Tenant without limitation as to time, and a
breach of this paragraph will constitute a material breach under this Lease.
 
m)           Any State statutory provisions dealing with termination rights due
to casualty, condemnation, delivery of possession or any other matter dealt with
by this Lease are superseded by the terms of this Lease.
 
n)           Whenever it is provided that Landlord will not unreasonably
withhold, condition or delay consent or approval or will exercise its judgment
reasonably (such consent or approval and such exercise of judgment being
collectively referred to as “consent”), if Landlord delays, conditions or
refuses such consent, Tenant waives any claim for money damages (including any
claim for money damages by way of setoff, counterclaim or defense) based upon
any claim or assertion that Landlord unreasonably withheld, conditioned or
delayed consent.  Tenant’s sole remedy will be specific performance.  Failure on
the part of Tenant to seek relief within 30 days after the date upon which
Landlord has withheld, conditioned or delayed its consent will be deemed a
waiver of any right to dispute the reasonableness of such withholding,
conditioning or delaying of consent.
 
o)           Notwithstanding anything to the contrary contained in this Lease,
in no event will Landlord or Tenant be liable to the other for the payment of
consequential, punitive or speculative damages, except as provided in Article 19
hereof.
 
p)           Tenant, at Tenant’s sole cost, will have the right to place its
name on any door leading into the Premises, the size, color and style thereof to
be subject to the Landlord’s reasonable approval.  At no cost to Tenant, within
thirty (30) days of the Commencement Date, Landlord shall place Tenant’s name on
the Building directory and on the second (2nd) floor directory.
 
31.
TERMINATION OPTION:

 
Notwithstanding anything to the contrary contained herein, Tenant shall have a
one-time option to surrender the Premises (“Termination Option”) in accordance
with the following terms and conditions:


a.           If Tenant desires to exercise the Termination Option, Tenant shall
give Landlord irrevocable written notice (“Termination Notice”) of Tenant’s
exercise of this Termination Option, which shall be delivered by certified mail
which Termination Notice must be received by Landlord no later than nine (9)
months prior to the Termination Date.  TIME IS OF THE ESSENCE with respect to
Landlord’s receipt of the Termination Notice and all other deadlines in this
Article.
 

 
13

--------------------------------------------------------------------------------

 

b.           If Tenant gives the Termination Notice and complies with all the
provisions in this Article, the Lease as it applies to the Premises only shall
terminate at 11:59 p.m. on the last day of the month in which the day prior to
the third year anniversary of the Rent Commencement Date occurs (the
“Termination Date”).
 
c.           In consideration for Tenant’s termination of this Lease, Tenant
shall pay Landlord the then unamortized costs and expenses incurred by Landlord
in connection with this Lease including but not limited to the cost of the Work,
brokerage commissions and rent concessions as same shall be amortized (together
an interest factor of 8% per annum) over the Term (“Termination Fee”).  Such
Termination Fee shall be paid simultaneously with the Termination Notice sent by
Tenant to Landlord.  In no event shall the Termination Fee be more than
$53,640.93.
 
d.           Tenant’s obligations to pay Fixed Basic Rent, Additional Rent, and
any other costs or charges under this Lease, and to perform all other Lease
obligations for the period up to and including the Termination Date, shall
survive the termination of this Lease.
 
e.           Notwithstanding the foregoing, if at any time during the period on
or after the date on which Tenant shall exercise its Termination Option, up to
and including the Termination Date, Tenant shall be in default of this Lease
beyond any applicable cure period, then Landlord may elect, but is not
obligated, to cancel and declare null and void Tenant’s exercise of the
Termination Option and this Lease shall continue in full force and effect for
the full Term hereof unaffected by Tenant’s exercise of the Termination
Option.  If Landlord does not cancel Tenant’s exercise of the Termination Option
after Tenant’s default, Tenant shall cure any default within the period of time
specified in this Lease and this obligation shall survive the Termination Date.
 
f.           In the event Tenant exercises the Termination Option, Tenant
covenants and agrees to surrender full and complete possession of the Premises
to Landlord on or before the Termination Date vacant, broom-clean, in good order
and condition, reasonable wear and tear and damage from insured casualty
excepted, and, in accordance with the provisions of this Lease, and thereafter
the Premises shall be free and clear of all leases, tenancies, and rights of
occupancy of any entity claiming by or through Tenant.
 
g.           If Tenant shall fail to deliver possession of the Premises on or
before the Termination Date in accordance with the terms hereof, Tenant shall be
deemed to be a holdover Tenant from and after the Termination Date, and in such
event all covenants and terms of Article 19 shall apply and shall also be liable
to Landlord for all costs and expenses incurred by Landlord in securing
possession of the Premises.  Landlord may accept any such sums from Tenant
without prejudice to Landlord’s right to evict Tenant from the Premises by any
lawful means.
 
h.           If Tenant properly and timely exercises the Termination Option and
properly and timely satisfies all other monetary and non-monetary obligations
under this Lease, the Lease as it applies to the Premises shall cease and expire
on the Termination Date with the same force and effect as if said Termination
Date were the date originally provided in this Lease as the Expiration Date of
the Term hereof.
 
i.           If this Lease has been assigned or all or a portion of the Premises
has been sublet, this Termination Option shall be deemed null and void and
neither Tenant nor any assignee or subTenant shall have the right to exercise
such option during the term of such assignment or sublease.
 
32.
OPTION TO RENEW:

 
(a)           If the term of this Lease shall then be in full force and effect
and Tenant is not in default under any applicable cure period, Tenant shall have
the option to extend the term of this Lease for a period of five (5) years (the
“Renewal Term”) commencing on the day immediately following the Expiration Date,
provided however that Tenant shall give Landlord notice of its election to
extend the term no later than twelve (12) months prior to the Expiration Date of
the Term.  TIME BEING OF THE ESSENCE in connection with the exercise of Tenant’s
option pursuant to this Article.
 

 
14

--------------------------------------------------------------------------------

 

(b)           Such extension of the term of this Lease shall be upon the same
covenants and conditions, as herein set forth except for the Fixed Basic Rent
(which shall be determined in the manner set forth below), and except that
Tenant shall have no further right to extend the term of this Lease after the
exercise of the single option described in paragraph (a) of this Section.  If
Tenant shall duly give notice of its election to extend the term of this Lease,
the Renewal Term shall be added to and become a part of the Term of this Lease
(but shall not be considered a part of the initial Term), and any reference in
this Lease to the “Term of this Lease”, the “Term hereof”, or any similar
expression shall be deemed to include such Renewal Term, and, in addition, the
term “Expiration Date” shall thereafter mean the last day of such Renewal
Term.  Landlord shall have no obligation to perform any alteration or
preparatory or other work in and to the Premises or provide a tenant improvement
allowance and Tenant shall continue possession thereof in its “as is” condition.
 
(c)           If Tenant exercises its option for the Renewal Term, the Fixed
Basic Rent during the Renewal Term shall be the fair market rent for the
Premises, as hereinafter defined.
 
(d)           Landlord and Tenant shall use their best efforts, within sixty
(60) days after the later of:  (i) the date Landlord receives Tenant’s notice of
its election to extend the Term of this Lease for the Renewal Term; or (ii) the
date that is twelve (12) months prior to the Expiration Date (“Negotiation
Period”), to agree upon the Fixed Basic Rent to be paid by Tenant during the
Renewal Term.  If Landlord and Tenant shall agree upon the Fixed Basic Rent for
the Renewal Term, the parties shall promptly execute an amendment to this Lease
stating the Fixed Basic Rent for the Renewal Term.
 
(e)           If the parties are unable to agree on the Fixed Basic Rent for the
Renewal Term during the Negotiation Period, then within fifteen (15) days after
notice from the other party, given after expiration of the Negotiation Period,
each party, at its cost and upon notice to the other party, shall appoint a
person to act as an appraiser hereunder, to determine the fair market rent for
the Premises for the Renewal Term.  Each such person shall be a real estate
broker or appraiser with at least ten years’ active commercial real estate
appraisal or brokerage experience (involving the leasing of office space as
agent for both landlords and Tenants) in the County of Morris.  If a party does
not appoint a person to act as an appraiser within said fifteen (15) day period,
the person appointed by the other party shall be the sole appraiser and shall
determine the aforesaid fair market rent.  Each notice containing the name of a
person to act as appraiser shall contain also the person’s address.  Before
proceeding to establish the fair market rent, the appraisers shall subscribe and
swear to an oath fairly and impartially to determine such rent.
 
If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent.  If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent.  If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association (the “Association”), upon the
application of Landlord or Tenant to the office of the Association nearest the
Building.  The person appointed to act as appraiser by the Association shall be
required to meet the qualifications stated in the immediately preceding
paragraph.  Each of the parties shall bear fifty percent (50%) of the cost of
appointing the third person and of paying the third person’s fees.  The third
person, however selected, shall be required to take an oath similar to that
described above.
 
The three appraisers shall meet and determine the fair market rent.  A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties.  In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the Association, subject however, to such
limitations as may be placed on them by the provisions of this Lease.
 
Notwithstanding the foregoing, in no event shall the Fixed Basic Rent during the
Renewal Term be less than the Fixed Basic Rent during the last year of the Term
of this Lease immediately preceding the Renewal Term.

 
15

--------------------------------------------------------------------------------

 



(f)           After the fair market rent for the Renewal Term has been
determined by the appraiser or appraisers and the appraiser or appraisers shall
have notified the parties, at the request of either party, both parties shall
execute and deliver to each other an amendment of this Lease stating the Fixed
Basic Rent for the Renewal Term.
 
(g)           If the Fixed Basic Rent for the Renewal Term has not been agreed
to or established prior to the commencement of the Renewal Term, then Tenant
shall pay to Landlord an annual rent (“Temporary Rent”) which Temporary Rent
shall be equal to one hundred ten percent (110%) of the Fixed Basic Rent payable
by Tenant for the last year of the Term immediately preceding the Renewal
Term.  Thereafter, if the parties shall agree upon a Fixed Basic Rent, or the
Fixed Basic Rent shall be established upon the determination of the fair market
rent by the appraiser or appraisers, at a rate at variance with the Temporary
Rent (i) if such Fixed Basic Rent is greater than the Temporary Rent, Tenant
shall promptly pay to Landlord the difference between the Fixed Basic Rent
determined by agreement or the appraisal process and the Temporary Rent, or (ii)
if such Fixed Basic Rent is less than the Temporary Rent, Landlord shall credit
to Tenant’s subsequent monthly installments of Fixed Basic Rent the difference
between the Temporary Rent and the Fixed Basic Rent determined by agreement or
the appraisal process.
 
(h)           In describing the fair market rent during the Renewal Term, the
appraiser or appraisers shall be required to take into account the rentals at
which leases are then being concluded (as of the last day of the Term) (for five
(5) year leases without renewal options with the Landlord and Tenant each acting
prudently, with knowledge and for self-interest, and assuming that neither is
under undue duress) for comparable space in the Building and in comparable
office buildings in the County of Morris.
 
(i)           The option granted to Tenant under this Article 32 may be
exercised only by Tenant, its affiliates, permitted successors and assigns, and
not by any subtenant or any successor to the interest of Tenant by reason of any
action under the Bankruptcy Code, or by any public officer, custodian, receiver,
United States Trustee, trustee or liquidator of Tenant or substantially all of
Tenant’s property.  Tenant shall have no right to exercise this option
subsequent to the date Landlord shall have the right to give the notice of
termination referred to in Article 10 of the Lease unless Tenant cures the
default within the applicable grace period.  Notwithstanding the foregoing,
Tenant shall have no right to extend the term if, at the time it gives notice of
its election (i) Tenant shall not be in occupancy of substantially all of the
Premises or (ii) more than twenty-five percent (25%) of the Premises shall be
the subject of a sublease.  If Tenant shall have elected to extend the term,
such election shall be (at Landlord’s sole option) deemed withdrawn if, at any
time after the giving of notice of such election and prior to the commencement
of the Renewal Term, Tenant shall sublease more than twenty-five percent (25%)
of the Premises or assign Tenant’s interest in this Lease.
 

 
16

--------------------------------------------------------------------------------

 

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under this Lease, or make any claim that this Lease is invalid or
unenforceable, due to any failure of this document to comply with ministerial
requirements, including requirements for corporate seals, attestations,
witnesses, notarizations or other similar requirements, and each party hereby
waives the right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.


THE PARTIES to this Lease have executed and delivered this Lease as of the date
set forth above.


LANDLORD:                                                                                     TENANT:


MAPLE 4 CAMPUS
L.L.C.                                                              ARNO
THERAPEUTICS, INC.


By:          Mack-Cali Realty, L.P., member


By:          Mack-Cali Realty Corporation, its
General partner




By:          /s/  Michael A.
Grossman                                                 By:         /s/  Roger
Berlin                                
Name:  Michael A.
Grossman                                                          Name:  Roger
Berlin, M.D.
Title:  Executive Vice
President                                                       Title:  Chief
Executive Officer

 
17

--------------------------------------------------------------------------------

 



[graphic1.jpg]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


RULES AND REGULATIONS


1.
OBSTRUCTION OF PASSAGEWAYS:  Tenant will not:  (i) obstruct the sidewalks,
entrance(s), passages, courts, elevators, vestibules, stairways, corridors and
other public parts of the Building, or (ii) interfere with the ability of
Landlord and other tenants to use and enjoy any of these areas, and (iii) use
them for any purpose other than ingress and egress.

 
2.
WINDOWS:  Tenant will not cover or obstruct windows in the Premises.  No
bottles, parcels or other articles will be placed on the windowsills, in the
halls, or in any other part of the Building other than the Premises.  No article
will be thrown out of the doors or windows of the Premises.

 
3.
PROJECTIONS FROM BUILDING:  No awnings, air-conditioning units or other fixtures
will be attached to the outside walls or the window sills of the Building or
otherwise affixed so as to project from the Building, without the prior written
consent of Landlord.

 
4.
SIGNS:  Tenant will not affix any sign or lettering to any part of the outside
of the Premises, or any part of the inside of the Premises so as to be visible
from the outside of the Premises, without the prior written consent of
Landlord.  However, Tenant will have the right to place its name on any door
leading into the Premises, the size, color and style thereof to be subject to
the Landlord’s approval.  Tenant’s name will be placed on the Building directory
and the second (2nd) floor directory.  Tenant will not have the right to have
additional names placed on the Building directory without Landlord’s prior
written consent.

 
5.
FLOOR COVERING:  Tenant will not lay linoleum or other similar floor covering so
that the same will come in direct contact with the floor of the Premises.  If
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt will first be fixed to the floor by a paste or other
material that may easily be removed with water.  The use of cement or other
similar adhesive material for this purpose is expressly prohibited.

 
6.
INTERFERENCE WITH OCCUPANTS OF BUILDING:  Tenant will not make, or permit to be
made, any unseemly or disturbing noises or odors and will not interfere with
other tenants or those having business with them.  Tenant will keep all
mechanical apparatus in the Premises free of vibration and noise which may be
transmitted beyond the limits of the Premises.

 
7.
LOCK KEYS:  Tenant shall be permitted to install additional locks or bolts on
the Premises, provided that any additional locks or bolts meet applicable
building codes and are connected to the Building master system, and Tenant
provides copies of keys for any such locks or bolts to Landlord.  Tenant will,
on the expiration or earlier termination of Tenant’s tenancy, deliver to
Landlord all keys to any space within the Building either furnished to or
otherwise procured by Tenant, and in the event of the loss of any keys
furnished, Tenant will pay to Landlord the cost thereof.  Tenant, before closing
and leaving the Premises, will ensure that all windows are closed and entrance
doors locked.  Nothing in this Paragraph 7 will be deemed to prohibit Tenant
from installing a security system within the Premises, provided:  (1) Tenant
obtains Landlord’s consent which will not be unreasonably withheld or delayed;
(2) Tenant supplies Landlord with copies of the plans and specifications of the
system; (3) such installation will not damage the Building or any Common
Facilities; (4) all costs of installation and removal (if required by Landlord)
will be borne solely by Tenant; and (5) Landlord is afforded the security code
or other means of access to the Premises for purposes permitted under the Lease.

 
8.
CONTRACTORS:  Tenant will not enter into any contract of any kind with any
supplier of towels, water, toilet articles, waxing, rug shampooing, venetian
blind washing, furniture polishing, lamp servicing, cleaning of electrical
fixtures, removal of waste paper, rubbish or garbage, or other like service, nor
will Tenant install or cause to be installed any machine of any kind (other than
customary office equipment) in the Premises, other portions of the Building or
the Real Property without the prior written consent of the Landlord.  Tenant
will not employ any persons other than Landlord’s janitors for the purpose of
cleaning the Premises without the prior written consent of Landlord.  Landlord
will not be responsible to Tenant for any loss of property from the Premises,
however occurring, or for any damage to the effects of Tenant by such janitors
or any of its employees, or by any other person or any other cause.

 

 
Exhibit B -- Page 1 of 3

--------------------------------------------------------------------------------

 

9.
PROHIBITED ON PREMISES:  Tenant will not conduct, or permit any other person to
conduct, any auction upon the Premises, nor will Tenant manufacture or store, or
permit others to manufacture or store, goods, wares or merchandise upon the
Premises, without the prior written approval of Landlord, except the storage in
customary amounts of ordinary office supplies to be used by Tenant in the
conduct of its business.  Tenant will not permit the Premises to be used for
gambling.  Tenant will not permit any portion of the Premises to be occupied as
an office for a public stenographer or typewriter, or for the manufacture or
sale of intoxicating beverages, narcotics, tobacco in any form or as a barber or
manicure shop or for any medical use, including medical testing on humans or
animals.  Canvassing, soliciting and peddling at the Real Property are
prohibited, and Tenant will cooperate to prevent the same.  No bicycles,
vehicles or animals of any kind will be brought into or kept in or about the
Real Property, except guide dogs.

 
10.
PLUMBING, ELECTRIC AND TELEPHONE WORK:  Plumbing facilities will not be used for
any purpose other than those for which they were constructed; and no sweepings,
rubbish, ashes, newspaper or other substances of any kind will be thrown into
them.  Waste and excessive or unusual amounts of electricity or water use is
prohibited.  When electric or communications wiring of any kind is introduced,
it must be connected as directed by Landlord, and no stringing or cutting of
wires will be allowed, except by prior written consent of Landlord, and will be
done by contractors approved by Landlord.

 
11.
MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER:  The carrying in or out of
freight, furniture or bulky matter of any description must take place during
such hours as Landlord may from time to time reasonably determine and only after
advance notice to the manager of the Building.  Notwithstanding the foregoing,
the parties hereby agree that Tenant shall be permitted to move its personal
property into the Premises at any time on or before November 14, 2008, provided
that the Commencement Date has occurred.  The persons employed by Tenant for
such work must be reasonably acceptable to Landlord and provide liability
insurance reasonably satisfactory to Landlord.  Tenant may, subject to these
provisions, move freight, furniture, bulky matter, and other material into or
out of the Premises on Saturdays between the hours of 9:00 a.m. and 1:00 p.m.,
provided Tenant pays additional costs, if any, incurred by Landlord for elevator
operators or security guards, and for any other reasonable expenses occasioned
by such activity of Tenant.  If, at least three (3) days prior to such activity,
Landlord requests that Tenant deposit with Landlord a sum which Landlord
reasonably estimates to be the amount of such additional cost, the Tenant will
deposit such sum with Landlord as security for such cost.  There will not be
used in the Building or Premises, either by Tenant or by others, any hand trucks
except those equipped with rubber tires and side guards, and no hand trucks will
be allowed in the elevators without the consent of the superintendent of the
Building.

 
12.
SAFES AND OTHER HEAVY EQUIPMENT:  Landlord reserves the right to prescribe the
weight and position of all safes and other heavy equipment so as to distribute
their weight properly and to prevent any unsafe condition from arising.  Tenant
will not place a load upon any floor of the Premises exceeding the floor load
per square foot area which it was designed to carry or which is allowed by law.

 
13.
ADVERTISING:  Landlord may prohibit any advertising by Tenant which in
Landlord’s reasonable opinion tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant will refrain from or discontinue such advertising.

 
14.
NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS:  Landlord will not be
responsible to Tenant for non-observance or violation of any of these rules and
regulations by any other tenant.

 
15.
AFTER HOURS USE:  Landlord reserves the right to exclude from the Building
during Building Hours and at all hours on Saturdays, Sundays and Building
Holidays, all persons who do not present a pass to the Building signed by the
Tenant.  Each Tenant will be responsible for all persons for whom such a pass is
issued and will be liable to the Landlord for the acts of such persons.

 

 
Exhibit B -- Page 2 of 3

--------------------------------------------------------------------------------

 

16.
RESERVATION OF RIGHTS:  Landlord reserves to itself any and all rights not
granted to Tenant hereunder, including the following:

 
 
a)
the exclusive right to the use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purposes;

 
 
b)
the right to change the name or address of the Building, without incurring any
liability to Tenant for doing so;

 
 
c)
the right to install and maintain signs on the exterior of the Building;

 
 
d)
the exclusive right to use and/or allow others to use the roof of the Building;

 
 
e)
the right to limit the space on the directory of the Building to be allotted to
Tenant; and

 
 
f)
the right to grant to anyone the right to conduct any particular business or
undertaking in the Building.

 
17.
HEALTH AND SAFETY:  Tenant will be responsible for initiating, maintaining and
supervising all health and safety precautions and/or programs required by Legal
Requirements applicable to the Premises and/or Tenant’s specific use and
occupancy of the Premises.





-- END --

 
Exhibit B -- Page 3 of 3

--------------------------------------------------------------------------------

 

10/15/08
EXHIBIT C


LANDLORD’S WORK


Tenant Improvements Agreement between Arno Therapeutics, Inc., as Tenant and
Maple 4 Campus L.L.C., as Landlord for the construction of the Premises
consisting of 5,390 RSF on the 2nd floor at 4 Campus Drive, Parsippany, NJ.


DESCRIPTION OF MATERIALS


DESIGN COSTS - 5502
Units
Quantity
 
Printing Costs
EA
150
       
GENERAL REQUIREMENTS - 5510
Units
Quantity
 
Dumpsters
EA
1
 
Supervision
SF
5,390
 
Construction Clean up
SF
5,390
 
Final Clean up, windows, floors
SF
5,390
       
MISCELLANEOUS - 5524
Units
Quantity
*
Exterior window mini levelor blinds
EA
5
 
Refrigerator with ice maker
EA
1
*
Patch Finishes in corridor at new entrance
EA
1
       
DEMOLITION- 5505
Units
Quantity
 
Remove Carpet
SF
4500
 
Remove Doors, Frames, and Hardware
EA
3
 
Remove Partitions
LF
24
 
Remove Base and Wall Cabinets
LF
9
       
CABINETS & MILLWORK - 5561
Units
Quantity
*
Base cabinets with Formica top
LF
8
*
Upper cabinets
LF
8
*
Blocking for Upper Cabinets
LF
8
 
Closet Shelf and Rod
LF
5
       
DOORS, BUCKS, HARDWARE - 5540
Units
Quantity
 
Interior doors 3’0” x7’0”_x1 3/4” SC stain grade
   
*
HMB
EA
1
*
Door stops
EA
1
*
Re-install existing doors
EA
2
       
ALUMINUM, GLASS & GLAZING - 5570
Units
Quantity
*
Full height pair of Herculite doors
EA
1
*
Full height single Herculite door
EA
1
       
PARTITIONS - 5530
Units
Quantity
*
2 1/2” metal studs 24” OC; 5/8” gypsum board
LF
50
 
to U/S Ceiling (w/ No SAB)
           
ACOUSTICAL CEILINGS - 5542
Units
Quantity
 
Repair & replace ceiling grid and tiles as
   
*
necessary
SF
1000
       
PAINTING & VINYL WALL COVERING 5565
Units
Quantity

 
 
 
Workletter Agreement -- Page 1

--------------------------------------------------------------------------------



 
*
Paint - 2 coats flat latex or eggshell
SF
9000
*
Repaint doors
EA
16
*
Paint hollow metal frames
EA
16
 
Prep existing walls for new finishes
SF
8100
       
FLOORING & CARPET - 5564
Units
Quantity
*
Floor preparation
SF
4500
*
Vinyl cove base
LF
1000
*
Vinyl composition tile
SF
300
*
Carpet to be building standard $15.00 allowance
     
per yard, including a 10% waste factor
SY
520
         
10/15/08
   
FIRE SUPPRESSION SYSTEM - 5574
Units
Quantity
*
Minimum Job
EA
1
       
PLUMBING - 5532
Units
Quantity
 
New sink and trim only
EA
1
       
HVAC - 5535
Units
Quantity
*
Bldg Std HVAC distribution system
SF
5,390
*
Furnish and install new VAV box
EA
1
*
Install wall mounted thermostat
EA
1
       
ELECTRICAL - 5533
Units
Quantity
 
DEMOLITION
   
*
Electrical Demolition
SF
5,390
 
LIGHT FIXTURES
   
*
Rewire light fixture for new switching
EA
8
*
Relamp and relens 2’x4’ fixture
EA
30
 
SWITCHES
   
*
Install single pole switch
EA
2
*
Install new exit light
EA
1
 
Install new “Low” exit light
   
*
Install new emergency light
EA
1
 
CIRCUITS and RECEPTACLES
   
*
Install wall duplex receptacle
EA
4
*
Install floor duplex receptacle
EA
1
*
Install 120V 20 A separate circuit
EA
2
 
MISCELLANEOUS
   
*
Power Requirements for HVAC systems
SF
5,390
       
ALARM- 5572
Units
Quantity
 
Install new Horn/Strobe
EA
2


ASSUMPTIONS AND CLARIFICATIONS:
*      Asterisk (*) indicates Building Standard items.
+      Cross (+) indicates non-Building Standard items.
The following work is excluded:
Communications Work, Tele/Data
Security and Access Systems
Office Furniture, Equipment, and Appliances except for refrigerator
Modular Partitions and Work stations
Overtime except for work in adjacent tenant spaces or public areas of the
building
Dishwashers are not allowed
Undercounter ice makers are not allowed

 
Workletter Agreement -- Page 2

--------------------------------------------------------------------------------

 

Existing window blinds to be cleaned and repaired as required
Existing space to be demolished as required
Estimate based on drawing SK-4 dated 10/15/08 prepared by Mack-Cali Realty Corp
Existing cabinetry in pantry to be replaced with new.
Pantry at conference room does not receive cabinets or plumbing
Existing doors, frames and hardware to remain.  New ones are not included
Entrance door to be changed to Herculite glass door with sidelite
Conference room doors to be a pair of Herculite glass doors to match entrance
door to space
New drywall partitions limited to new conference room
Existing ceiling tile and grid to remain and be patched as required
Doors and frames to be refinished to match the existing
All wall surfaces to be painted.  Vinyl wall covering in CEO office & VWC
replaced as necessary.
IT closet and pantry receive new vinyl composition tile
All other areas receive building standard loop pile carpet
All areas receive vinyl cove base
New sink and trim to be installed in the pantry.  Existing hot water heater and
piping to be reused
Fire sprinklers to be added or relocated as required by new layout
Building standard HVAC system to be modified as required for new tenant layout
New conference room to have separate HVAC zone with wall mounted thermostat
No special or supplemental HVAC systems to be installed
Existing light fixtures to remain and be reused
Existing light fixtures in private rooms to be relamped to match the fixtures in
the open office areas
New electrical work limited to reception area and new conference room
Conference room to receive floor mounted duplex wall receptacle
Two dedicated circuit wall receptacles are included for office equipment
Existing power feeds for modular partitions to be reused.  New feeds are not
included
Exit and emergency lights to be added or relocated as required by code
Fire alarm devices to be added or relocated as required by code


 

 
Workletter Agreement -- Page 3

--------------------------------------------------------------------------------

 

[graphic2.jpg]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
WORKLETTER AGREEMENT
 
ARNO THERAPEUTICS, INC. (“Tenant”) and we MAPLE 4 CAMPUS L.L.C. (“Landlord”) are
executing a written lease (“Lease”), covering approximately 5,390 gross rentable
square feet as more particularly described in the Lease (“Premises”).
 
To induce Tenant to enter into the Lease (which is hereby incorporated by
reference) and in consideration of the covenants contained in this Workletter
Agreement (the “Workletter”), Landlord and Tenant agree as follows:
 
1.
Landlord, at its expense and without charge to Tenant, will have its architect
prepare the following architectural and mechanical drawings and specifications
based upon the sketch layout supplied to Landlord by Tenant.

 
 
a.
Architectural drawings and specifications for Tenant’s partition layout,
reflected ceiling, placement of electrical outlets and other installations for
the work to be done by Landlord.

 
 
b.
Mechanical plans and specifications where necessary for installation of air
conditioning systems, ductwork and heating.

 
 
c.
The plans (represented by SK-4) shall include:  a single glass entrance door,
new paint and carpet throughout, including the removal or replacement of
existing wallpaper as necessary, construction of a new conference room with
glass entry doors, a reception area with coat closet at the entrance to the
Premises, an IT closet in the copy storage room, an expanded executive corner
office, new window blinds as necessary, a renovated kitchenette (the renovation
to the kitchenette will include new upper and lower cabinetry, a new sink, new
vinyl flooring and cove base, new paint and a new refrigerator); lighting will
be updated in the perimeter offices to “cool white” 18-cell parabolic lighting;
any damaged or stained ceiling tiles will be replaced to ensure a clean,
professional uniform look; raised power strips in the bullpen will be recessed /
covered, to accommodate future use and safe walking.  The plans will also
include interior finish specifications (i.e., paint colors, carpet selection,
etc.).  Landlord shall also provide interior decorating advice to Tenant

 
All such plans and specifications are expressly subject to Landlord’s written
approval, which approval will not be unreasonably withheld.
 
2.
Landlord agrees to cause the above-described plans and specifications to be
delivered to Tenant on or before the fifteenth (15th) day after Lease
execution.  Tenant agrees to approve the plans by initialing and returning them
to Landlord, or to submit any objections to the plans to Landlord, within three
(3) days of receipt of each plan.  Landlord and Tenant will make good faith
efforts to resolve any objections made by Tenant within thirty (30) days after
Lease execution.  Upon approval of the plans initialed by Tenant, Landlord will
file the plans with the appropriate governmental agencies.  This Lease is
expressly conditioned upon Landlord obtaining a building permit from the
appropriate government official for the Work (as hereinafter defined).

 
3.
Landlord agrees, at its expense and without charge to Tenant (unless otherwise
provided), to do the work in the Premises as shown on the approved plans
described above and described on the “Description of Materials” schedule
attached to this Workletter, which will be referred to as the “Work” in the
following provisions of this Workletter.  “Building Standard” will mean the type
and grade of material, equipment and/or device designated by Landlord as
standard for the Building.  All items are Building Standard unless otherwise
noted.

 
4.
Intentionally omitted.

 

 
Exhibit C -- Page 1 of 4

--------------------------------------------------------------------------------

 

5.
All low partitioning, workstation modules, bank screen partitions and
prefabricated partition systems will be furnished and installed by Tenant at its
expense.

 
6.
The Premises has existing wiring for voice and data.  The installation or wiring
of telephone and computer (data) outlets is not part of the Work.  Tenant will
bear the responsibility to provide its own telephone and data systems at
Tenant’s sole cost and expense.

 
7.
Changes in the Work, if necessary or requested by the Tenant, will be
accomplished after the execution of the Lease and this Workletter, and without
invalidating any part of the Lease or Workletter, by written agreement between
Landlord and Tenant (referred to as a “Change Order”).  Each Change Order will
be prepared by Landlord and signed by both Tenant and Landlord stating their
agreement on all of the following:

 
 
a.
The scope of the change in the Work; and

 
 
b.
The cost of the change; and

 
 
c.
The manner in which the cost will be paid; and

 
 
d.
The estimated extent of any adjustment to the Commencement Date (if any) as a
result of the change in the Work.

 
Each and every Change Order will be signed by Landlord’s and Tenant’s respective
construction representatives.  In no event will any Change Order(s) be permitted
without such authorizations.  A 7% supervision plus 7% overhead charge will be
added to the cost of any Change Order and to the cost of any other work to be
performed by Landlord in the Premises after Landlord’s completion of the
Work.  If Tenant fails to approve any such Change Order within one (1) week, it
will be deemed disapproved in all respects by Tenant, and Landlord will not be
authorized to proceed on it.  Any increase in the cost of the Work or the change
in the Work stated in a Change Order which results from Tenant’s failure to
timely approve and return said Change Order will be paid by Tenant.  Tenant
agrees to pay Landlord the cost of any Change Order upon receipt of an invoice
for the Change Order.
 
8.
If Tenant elects to use the architect suggested by Landlord, this architect
becomes solely the Tenant’s agent with respect to the plans, specifications and
the Work.  If any change is made after completion of schematic drawings and
prior to completion of final construction documents which result in a Change
Order and additional costs, such costs will be the responsibility of the
Tenant.  Landlord shall use reasonable efforts to complete such Punch List items
within thirty (30) days of the Commencement Date.  If Landlord fails to use
reasonable efforts to complete the Punch List items within thirty (30) days of
the Commencement Date, the Tenant shall be entitled to all rights and remedies
under the law.

 
9.
Prior to Tenant’s occupancy of all or any part of the Premises, Tenant will
identify and list any portion of the Work which does not conform to this
Workletter (“Punch List”).  The Landlord will review with the Tenant all of the
items so listed and correct or complete any portion of the Work referenced in
the Punch List which fails to conform to the requirements of this Workletter.

 
10.
The terms contained in the Lease (which includes all Exhibits to the Lease)
constitute Landlord’s agreement with Tenant with respect to the Work.

 
11.
Except as set forth in the last sentence of this paragraph, all Work within the
Premises will become the property of Landlord upon installation.  No refund,
credit or removal of any Work will be permitted at the expiration or earlier
termination of the Lease.  Items installed that are not integrated in any way
with the Work (e.g., furniture and other trade fixtures) become the property of
Tenant upon installation.

 
12.
If Landlord is delayed in substantially completing the Work as a result of:

 

 
Exhibit C -- Page 2 of 4

--------------------------------------------------------------------------------

 

 
a.
Tenant’s failure to approve the plans and specifications or provide objections
in accordance with Paragraph 2 of this Workletter;

 
 
b.
intentionally omitted;

 
 
c.
Tenant’s request for materials, finishes or installations other than Landlord’s
Building Standard (unless such items are included in the approved plans and
specifications);

 
 
d.
Tenant’s changes in the Work;

 
 
e.
The performance of a person, firm, partnership or corporation employed by Tenant
and the non-completion of work by such person, firm, partnership or corporation;

 
then the Rent Commencement Date shall occur on the later of (i) January 1, 2009;
or (ii) the date that The Work would have been substantially completed but for
such delay caused by Tenant.
 
13.
Landlord will permit Tenant and its agents to enter, as licensees only, the
Premises prior to the Commencement Date so that Tenant may perform through its
own contractors such other work and decorations as Tenant may desire at the same
time Landlord’s contractors are working in the Premises.  The foregoing license
to enter prior to the Commencement Date, however, is conditioned upon:

 
 
a.
Tenant’s workmen and mechanics working in harmony and not interfering with the
labor employed by Landlord, Landlord’s mechanics or contractors or by any other
tenant or its mechanics or contractors;

 
 
b.
Tenant providing Landlord with evidence of Tenant’s contractors and
subcontractors carrying such worker’s compensation insurance as required by law,
commercial general liability and property insurance in amounts no less than the
amounts set forth in Article 22 a) of the Lease.  If at any time such entry will
cause disharmony or interference of the nature described in subparagraph 13 a)
above, this license may be withdrawn by Landlord upon forty-eight (48) hours
written notice to Tenant.  Such entry will be deemed controlled by all of the
terms, covenants, provisions and conditions of the Lease, except as to the
covenant to pay Fixed Basic Rent.  Landlord will not be liable in any way for
any injury, loss or damage which may occur to any of Tenant’s decorations or
installations made prior to the Commencement Date, the same being solely at
Tenant’s risk; and

 
 
c.
Tenant will use union contractors if required by Landlord.

 
14.
No part of the Premises will be deemed unavailable for occupancy by Tenant, nor
will any work which the Landlord is obligated to perform in such part of the
Premises be deemed incomplete for the purpose of any adjustment of Fixed Basic
Rent payable under the Lease, if minor details of construction, decoration or
mechanical adjustments exist and the non-completion of such details does not
materially interfere with the Tenant’s use of such part of the Premises.

 
15.
If construction is to occur in a space occupied by Tenant’s employees, Tenant
will be liable for all reasonable costs associated with a delay, if Tenant fails
to comply with a submitted construction schedule to relocate personnel,
furniture or equipment.  These costs will include, but not be limited to, the
following:

 
 
a.
cost of construction workers time wasted;

 
 
b.
cost of any overtime work necessary to meet schedule deadlines; and

 
 
c.
any other costs associated with delays in final completion.

 

 
Exhibit C -- Page 3 of 4

--------------------------------------------------------------------------------

 

16.
This Workletter is based on the materials and layouts set forth or referenced in
the Workletter.  Any Change Orders will require a recalculation of construction
costs and any increases in costs shall be Tenant’s responsibility.  Such
recalculation will not negate any other Article of this Lease.

 
17.
All sums payable by Tenant to Landlord in connection with this Exhibit C and any
other work to be performed by Landlord within the Premises and billable to
Tenant will be deemed Additional Rent.

 
18.
With respect to the construction work being conducted in or about the Premises,
each party agrees to be bound by the approval and actions of their respective
construction representatives.  Unless changed by written notification, the
parties designate the following individuals as their respective construction
representatives:

 

FOR LANDLORD:     FOR TENANT:                           c/o Mack-Cali Realty
Corporation                            


 


 
Exhibit C -- Page 4 of 4

--------------------------------------------------------------------------------

 

EXHIBIT D


CLEANING SERVICES
(Five Nights Per Week)
TENANT’S PREMISES
 
1.
Vacuum clean all carpeted areas.

 
2.
Sweep and dust mop all non-carpeted areas.  Wet mop whenever necessary.

 
3.
All office furniture such as desks, chairs, files, filing cabinets, etc. will be
dusted with a clean treated dust cloth whenever necessary and only if such
surfaces are clear of Tenant’s personal property including but not limited to
plants.

 
4.
Empty wastepaper baskets and remove waste to designated areas.

 
5.
All vertical surfaces within arms reach will be spot cleaned to remove finger
marks and smudges.  Baseboard and window sills are to be spot cleaned whenever
necessary.

 
6.
All cleaning of cafeterias, vending areas and kitchen facilities are
excluded.  Tenant may make necessary arrangements for cleaning these areas
directly with Landlord’s cleaning maintenance company.

 
7.
Cleaning hours will be Monday through Friday between 5:30 p.m. and 11:00 p.m.

 
8.
No cleaning service is provided on Saturday, Sunday and Building Holidays.

 
9.
Cartons or refuse in excess of that which can be placed in wastebaskets will not
be removed.  Tenant is responsible to place such unusual refuse in trash
dumpster.

 
10.
Cleaning maintenance company will neither remove nor clean tea, office cups or
similar containers.  If such liquids are spilled in wastebaskets, the
wastebaskets will be emptied but not otherwise cleaned.  Landlord will not be
responsible for any stained carpet caused from liquids leaking or spilling from
Tenant’s wastebaskets.

 
11.
Glass entrance doors will be cleaned nightly.  Interior glass doors or glass
partitions are excluded.  Tenant may make arrangements for cleaning interior
glass doors and partitions with Landlord’s cleaning maintenance company.

 
COMMON AREAS
 
1.
Vacuum all carpeting in entrance lobbies, outdoor mats and all corridors.

 
2.
Wash glass doors in entrance lobby with a clean damp cloth and dry towel.

 
3.
Sweep and/or wet mop all resilient tile flooring.  Clean hard surface floors
such as quarry tile, etc..

 
4.
Wash, clean and disinfect water fountains.

 
5.
Clean all elevator cabs and stairwells.

 
6.
Lavatories -- Men and Women.

 
 
a.
Floors in all lavatories will be wet mopped with a germicidal detergent to
ensure a clean and germ free surface.

 

 
Exhibit D -- Page 1 of 2

--------------------------------------------------------------------------------

 

 
b.
Wash and polish all mirrors, shelves, bright work including any piping and
toilet seats.

 
 
c.
Wash and disinfect wash basins and sinks using a germicidal detergent.

 
 
d.
Wash and disinfect toilet bowls and urinals.

 
 
e.
Keep lavatory partitions, tiled walls, dispensers and receptacles in a clean
condition using a germicidal detergent when necessary.

 
 
f.
Empty and sanitize sanitary disposal receptacles.

 
 
g.
Fill toilet tissue holders, towel dispensers and soap dispensers.  Refills to be
supplied by Landlord or its cleaning contractor.

 
7.
Clean all air ventilation grill work in ceilings.


 
Exhibit D -- Page 2 of 2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
BUILDING HOLIDAYS
 
BUILDING CLOSED
 


 
* NEW YEAR’S DAY *
 
* MEMORIAL DAY *
 
* INDEPENDENCE DAY *
 
* LABOR DAY *
 
* THANKSGIVING DAY *
 
* CHRISTMAS DAY *
 
-- END --
 


 
Exhibit E -- Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT F
 
COMMENCEMENT DATE AGREEMENT
 
1.0          PARTIES
 
THIS AGREEMENT made the _____ day of __________, 200_ is by and between
______________ (“Landlord”) whose address is c/o Mack-Cali Realty Corporation,
343 Thornall Street, P.O. Box 7817, Edison, New Jersey 08818-7817 and
____________________ (“Tenant”) whose address is
____________________________________.
 
2.0          STATEMENT OF FACTS
 
 
2.1
Landlord and Tenant entered into a Lease dated __________, 200 _ (referred to as
the “Lease” in this Agreement) setting forth the terms of occupancy by Tenant of
approximately 5,390 gross rentable square feet on the second (2nd) floor
(referred to as the “Premises” in this Agreement) at 4 Campus Drive, Parsippany,
New Jersey (referred to as “Building” in this Agreement); and

 
 
2.2
The Commencement Date of the Term of the Lease has been determined in accordance
with the provisions of Article 20 of the Lease.

 
3.0          STATEMENT OF TERMS
 
The parties conclusively agree that they have received good and valuable
consideration for making the following agreements:
 
 
3.1
The Commencement Date of the Term of the Lease is __________, 200 _ and the
Expiration Date of the Term is December 31, 2013, and Articles 4 of the Basic
Lease Provisions is modified accordingly.

 
 
3.2
Tenant represents and warrants to Landlord that (i) there exists no default
under the Lease either by Tenant or Landlord; and (ii) there exists no offset,
defense or counterclaim to Tenant’s obligations under the Lease.  Landlord
represents and warrants to Tenant that (i) there exists no default under the
Lease either by Tenant or Landlord; and (ii) there exists no offset, defense or
counterclaim to Landlord’s obligations under the Lease.

 
 
3.3
This Agreement is executed by the parties hereto for the purpose of providing a
record of the Commencement and Expiration Dates of the Lease.

 
EXCEPT as modified in this Agreement, the Lease will remain in full force and
effect as if the same were set forth in full in this Agreement, and Landlord and
Tenant ratify and confirm all the terms and conditions of the Lease as modified
by this Agreement.
 
THIS AGREEMENT will be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.
 
EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations or
other similar requirements, and each party waives the right to assert any such
defense or make any claim of invalidity or unenforceability due to any of the
failures described above.
 
Landlord and Tenant have executed this Agreement as of the date and year first
above written and represent and warrant to each other that the individual
signing this Agreement on its behalf possesses the requisite authority to sign
this Agreement.
 

 
Exhibit F -- Page 1 of 2

--------------------------------------------------------------------------------

 

LANDLORD:                                                                           TENANT:


MAPLE 4 CAMPUS L.L.C.                                                    ARNO
THERAPEUTICS, INC.



         
By:
   
By:
 
Name
   
Name 
 
Title 
   
Title
 

 
 

 
Exhibit F -- Page 2 of 2

--------------------------------------------------------------------------------

 

EXHIBIT G
 
TAX AND OPERATING COST RIDER
 
Tenant will pay in addition to the Fixed Basic Rent provided in this Lease,
Additional Rent to cover Tenant’s Percentage of the increased cost to Landlord,
for each of the categories enumerated in this Exhibit, over the “Base Period
Costs” for these categories.
 
a.
Operating Cost Escalation -- If the Operating Costs incurred for the Real
Property for any Lease Year or Partial Lease Year during the Term will be
greater than the Base Operating Costs (reduced proportionately to correspond to
the duration of periods less than a Lease Year), then Tenant will pay to
Landlord, as Additional Rent, Tenant’s Percentage of all such excess Operating
Costs.  Operating Costs will include Landlord’s costs of maintaining, repairing
and operating the Building and the Real Property including, but not limited
to:  personal property taxes; management fees (but not in excess of management
fees charged by comparable owners of comparable buildings in Morris County, New
Jersey); labor, including all wages and salaries; social security and other
taxes which may be levied against Landlord upon such wages and salaries;
supplies; repairs and maintenance; maintenance and service contracts; painting;
wall and window washing; tools and equipment (which are not required to be
capitalized for federal income tax purposes); trash removal; lawn care; snow
removal and all other items properly constituting direct operating costs
according to standard accounting practices (collectively referred to as the
“Operating Costs” in this Lease); but not including depreciation of Building or
equipment; interest; income or excess profits taxes; costs of maintaining the
Landlord’s corporate existence; franchise taxes; any expenditures required to be
capitalized for federal income tax purposes, unless said expenditures are for
the purpose of reducing Operating Costs at the Real Property, or those which
under generally applied real estate practice are expensed or regarded as
deferred expenses or are required under any Legal Requirement, in which event
the costs thereof shall be included.  Notwithstanding anything contained herein
to the contrary, any additional costs incurred by Landlord during the Calendar
Year by reason of Landlord or any of its vendors entering into new labor
contracts or renewals or modifications of existing labor contracts will not be
included in Base Operating Costs.  In addition, Tenant will pay Landlord
Tenant’s Percentage of all costs and expenses incurred by Landlord in connection
with complying with any “homeland security” requirements and such costs and
expenses will not be included in Operating Costs.

 
b.
Fuel, Utilities and Electric Cost Escalation – If utility and energy costs,
including any fuel surcharges or adjustments with respect thereto, incurred for
water, sewer, gas, electric, other utilities and heating, ventilating and air
conditioning for the Building, including all leased and leasable areas (not
separately billed or metered within the Building), and Common Facilities
electric, lighting, water, sewer and other utilities for the Building and other
portions of the Real Property (collectively referred to in this Lease as
“Utility and Energy Costs”), for any Lease Year or Partial Lease Year during the
Term will be greater than the Base Utility and Energy Costs (reduced
proportionately to correspond to the duration of periods less than a Lease
Year), then Tenant will pay to Landlord as Additional Rent, Tenant’s Percentage
of all such excess Utility and Energy Costs.

 
c.
Tax Escalation -- If the Real Estate Taxes for the Real Property for any Lease
Year or Partial Lease Year during the Lease Term will be greater than the Base
Real Estate Taxes (reduced proportionately to correspond to the duration of
periods less than a Lease Year), then Tenant will pay to Landlord as Additional
Rent, Tenant’s Percentage of all such excess Real Estate Taxes.

 
As used in this Lease, “Real Estate Taxes” mean the property taxes and
assessments imposed upon the Building and other portions of the Real Property,
or upon the rent payable to the Landlord, including, but not limited to, real
estate, city, county, village, school and transit taxes, or taxes, assessments,
or charges levied, imposed or assessed against the Real Property by any taxing
authority, whether general or specific, ordinary or extraordinary, foreseen or
unforeseen.  If due to a future change in the method of taxation, any franchise,
income or profit tax will be levied against Landlord in substitution for, or in
lieu of, or in addition to, any tax which would otherwise constitute a Real
Estate Tax, such franchise, income or profit tax will be deemed to be a Real
Estate Tax for purposes of this Lease.
 

 
Exhibit G -- Page 1 of 3

--------------------------------------------------------------------------------

 

Real Estate Taxes payable in installments shall be included in Real Estate Taxes
for a Lease Year only to the extent of the installments payable during that
Lease Year.  Lessor will timely pay all Real Estate Taxes in the maximum number
of installments permitted by law.
 
Landlord, will have the exclusive right, but not the obligation, to contest or
appeal any Real Estate Tax assessment levied on all or any part of the Real
Property.
 
d.
Insurance Cost Escalation – If the Insurance Costs for the Real Property for any
Lease Year or Partial Lease Year during the Term will be greater than the Base
Insurance Costs (reduced proportionately to correspond to the duration of
periods less than a Lease Year), Tenant will pay to Landlord as Additional Rent
for each Lease Year or Partial Lease Year, Tenant’s Percentage of such excess
Insurance Costs.

 
As used in this Lease, “Insurance Costs” mean all fire and other insurance
costs, together with any deductibles, incurred by Landlord in connection with
its operation and maintenance of the Real Property for any Lease Year or Partial
Lease Year during the Term.
 
e.
Lease Year -- As used in this Lease, Lease Year will mean a calendar year.  Any
portion of the Term which is less than a Lease Year, that is, from the
Commencement Date through the following December 31, and from the last January 1
falling within the Term to the end of the Term, will be deemed a “Partial Lease
Year”.  Any reference in this Lease to a Lease Year will, unless the context
clearly indicates otherwise, be deemed to be a reference to a Partial Lease Year
if the period in question involves a Partial Lease Year.

 
f.
Payment -- Prior to each Lease Year, Landlord will give Tenant an estimate of
amounts payable under this Rider for such Lease Year or Partial Lease Year.  By
the first day of each month during such Lease Year or Partial Lease Year, Tenant
will pay Landlord one-twelfth (1/12th) of the estimated amount.  If, however,
the estimate is not given before such Lease Year or Partial Lease Year begins,
Tenant will continue to pay by the first day of each month on the basis of last
year’s estimate, if any, until the month after the new estimate is given.  As
soon as practicable after each Lease Year or Partial Lease Year ends, Landlord
will give Tenant a statement (the “Statement”) showing the actual amounts
payable by Tenant under this Rider for such Lease Year.  If the Statement shows
that the actual amount Tenant owes for such Lease Year or Partial Lease Year is
less than the estimated amount paid by Tenant during such Lease Year or Partial
Lease Year, Landlord, at its option, will either return the difference or credit
the difference against the next succeeding payment(s) of Additional Rent.  If
the Statement shows that the actual amount Tenant owes is more than the
estimated Additional Rent paid by Tenant during such Lease Year or Partial Lease
Year, Tenant will pay the difference within thirty (30) days after the Statement
is delivered to Tenant.

 
g.
Books and Reports -- Landlord will maintain books of account which will be open
to Tenant and its representatives at all reasonable times so that Tenant can
determine that such Operating, Utility and Energy, Insurance and Real Estate Tax
Costs have, in fact, been paid or incurred.  Tenant’s representatives will mean
only (i) Tenant’s employees or (ii) a Certified Public Accounting firm, and
neither Tenant’s employees nor any Certified Public Accounting firm will be
permitted to perform such inspection and/or audit on a contingency basis or for
any other tenant in the Building.  At Landlord’s request, Tenant and/or Tenant’s
Certified Public Accounting firm will execute a confidentiality agreement
reasonably acceptable to Landlord prior to any examination of Landlord’s books
and records.  In the event Tenant disputes any one or more of such charges,
Tenant will attempt to resolve such dispute with Landlord, provided that if such
dispute is not satisfactorily settled between Landlord and Tenant within thirty
(30) days, then upon request of either party, the dispute will be referred to an
independent certified public accountant to be mutually agreed upon to arbitrate
the dispute, and if such an accountant cannot be agreed upon, the American
Arbitration Association may be asked by either party to select an arbitrator,
whose decision on the dispute will be final and binding upon both parties, who
will jointly share any cost of such arbitration.  Pending resolution of the
dispute, the Tenant will pay to Landlord the sum so billed by Landlord, subject
to its ultimate resolution as set forth above.  The arbitration mechanism set
forth above shall be the sole process available to resolve such disputes.

 

 
Exhibit G -- Page 2 of 3

--------------------------------------------------------------------------------

 

h.
Right of Review -- Once Landlord will have finally determined the Operating,
Utility and Energy, Insurance or Real Estate Tax Costs at the expiration of a
Lease Year, then as to the item so established, Tenant will only be entitled to
dispute such charge for a period of six (6) months after such charge is billed
to Tenant, and Tenant specifically waives any right to dispute any such charge
any time after the expiration of said six (6) month period.

 
i.
Occupancy Adjustment -- If the Building is less than eighty-five percent (85%)
occupied during the Calendar Year or during any Lease Year or Partial Lease Year
subsequent to the Calendar Year, then the Operating Costs and Utility and Energy
Costs will be adjusted during the Calendar Year and the Operating Costs and
Utility and Energy Costs will be adjusted during any such Lease Year or Partial
Lease Year so as to reflect eighty-five percent (85%) occupancy.  The aforesaid
adjustment will only be made with respect to those items that are in fact
affected by variations in occupancy levels.

 
j.
The parties agree that Tenant’s Percentage, as defined in the Preamble, reflects
and will be continually adjusted to reflect the ratio of the gross square feet
of the area rented to Tenant (including an allocable share of all Common
Facilities) [the numerator] as compared with the total number of gross square
feet of the entire Building (or additional buildings that may be constructed
within the Real Property) [the denominator] measured outside wall to outside
wall, but excluding therefrom any storage areas.  Landlord shall have the right
to make changes or revisions in the Common Facilities of the Building so as to
provide additional leasing area.  Landlord shall also have the right to
construct additional buildings in the Real Property for such purposes as
Landlord may deem appropriate, and subdivide the lands for that purpose if
necessary, and upon so doing, the Real Property shall become the subdivided lot
on which the Building in which the Premises is located.  However, if any service
provided for in subparagraph a. or any utility provided for in subparagraph b.
is separately billed or separately metered within the Building, then the square
footage so billed or metered shall be subtracted from the denominator and the
Tenant’s proportionate share for such service and/or utility shall be separately
computed, and the Base Period Costs for such item shall not include any charges
attributable to said square footage.  Tenant understands that as a result of
changes in the layout of the Common Facilities from time to time occurring due
to, by way of example and not by way of limitation, the rearrangement of
corridors, the aggregate of all Building tenant proportionate shares may be
equal to, less than or greater than one hundred percent (100%).

 


 
- END -

 
Exhibit G -- Page 3 of 3

--------------------------------------------------------------------------------

 

EXHIBIT H
 
ELECTRICITY RIDER
 
ELECTRICITY:  The cost of electric current which is supplied by Landlord for use
by Tenant in the Premises, other than for heating or air conditioning purposes,
will be reimbursed to Landlord at the Electric Rate.  The “Electric Rate” will
mean the applicable time of day cost actually incurred by Landlord for
electricity supplied to the Building (including all applicable surcharges,
demand, line loss factor, taxes and other sums payable in respect to thereof).
 
a.  From and after the Commencement Date, Tenant agrees to pay as Additional
Rent an estimated electrical charge of $.13 per gross rentable square foot per
month, payable on the first day of each and every month, until such time as an
electrical survey can be performed pursuant to subparagraph b. below.
 
b.  Landlord will have an electrical engineering consultant make a survey of the
electric power used in the Premises to determine Tenant’s average monthly
electric consumption, and the costs of such survey will be borne by Tenant;
provided that such cost shall not exceed $500.00.  The findings of the
consultant will be conclusive and binding on Landlord and Tenant.  After
Landlord’s consultant has submitted its report, Tenant will pay to Landlord,
within ten (10) days after demand therefor by Landlord, the amount (based on the
average monthly consumption found by such consultant and applying the Electric
Rate thereto) owing from the Commencement Date through and including the then
current month, adjusted for the estimated electrical charges already paid, and
thereafter, on the first day of every month, in advance, the cost of the
electricity used in the Premises based on the amount set forth as the average
monthly consumption in the report.  Such costs will constitute Additional Rent
due under the Lease.  Proportionate sums will be payable for periods less than a
full month.
 
c.  In the event that there will be an increase or decrease in the Electric
Rate, the Additional Rent payable for electricity will be adjusted equitably to
reflect the increase or decrease in the Electric Rate.
 
d.  Tenant will notify Landlord immediately upon the introduction of any office
equipment or lighting materially different from or in addition to that on the
Premises as of Landlord’s electrical survey.  The introduction of any new or
materially different equipment or lighting will, at Landlord’s election, be
cause for a resurveying of the Premises at Tenant’s expense.  Landlord reserves
the right to inspect the Premises to insure compliance with this provision.
 
e.  Landlord will not be liable in any way to Tenant for any loss, damage or
expense which Tenant may sustain or incur as a result of any failure, defect or
change in the quantity or character of electrical energy available for
redistribution to the Premises pursuant to this Exhibit H, nor for any
interruption in the supply, and Tenant agrees that such supply may be
interrupted for inspections, repairs and replacements and in emergencies.  In no
event will Landlord be liable for any business interruption suffered by
Tenant.  Landlord shall use reasonable efforts to cause such interruption in
electrical service to be restored as expeditiously as is reasonably possible.
 
Notwithstanding anything contained herein to the contrary, interruption or
curtailment of electrical service maintained in the Building, if caused by Force
Majeure shall not entitle Tenant to any claim against Landlord or to any
abatement in rent, and shall not constitute a constructive or partial eviction,
unless Landlord fails to take measures as may be reasonable under the
circumstances to restore the service without undue delay.  If the Premises are
rendered untenantable in whole or in part by reason of an interruption in the
supply of electricity, for a period of five (5) consecutive business days, by
the making of repairs, replacements or additions by Landlord, other than those
made with Tenant’s consent or caused by misuse or neglect by Tenant, or Tenant’s
agents, servants, visitors or licensees, there shall be a proportionate
abatement of Fixed Basic Rent from and after said fifth (5th) consecutive
business day and continuing for the period of such untenantability.  In no
event, shall Tenant be entitled to claim a constructive eviction from the
Premises unless Tenant shall first have notified Landlord in writing of the
condition or conditions giving rise thereto, and if the complaints be justified,
unless Landlord shall have failed, within a reasonable time after receipt of
such notice, to remedy, or commence and proceed with due diligence to remedy
such condition or conditions, all subject to Force Majeure as hereinafter
defined.



 
Exhibit H -- Page 1 of 2

--------------------------------------------------------------------------------

 

f.  Landlord, at Tenant’s expense, will furnish and install all replacement
lighting tubes, lamps, ballasts, starters and bulbs required in the Premises.
 
g.  Tenant’s use of electrical service in excess of Building Hours will, at
Landlord’s election, be cause for a resurveying of the Premises at Tenant’s
expense.
 
- END -

 
Exhibit H -- Page 2 of 2

--------------------------------------------------------------------------------

 

Exhibit I
 
SAMPLE FORM – LETTER OF CREDIT
 
[DATE]
 
TO:
[Name of Beneficiary]
[Address]
 
Re:           Irrevocable Letter of Credit
 
Gentlemen:
 
By order of our client, _________________________, we hereby establish our
irrevocable Letter of Credit No. ______ in your favor for a sum or sums not to
exceed $_______________ (_______________ U. S. Dollars) in the aggregate,
effective immediately.
 
This Letter of Credit shall be payable in immediately available funds in U.S.
Dollars.  Funds under this credit are payable to you upon your presentation to
us a sight draft drawn on us in the form annexed hereto.  All drafts must be
marked:  “Drawn under Letter of Credit No. ____ of [Name of Issuing Bank].
 
This Letter of Credit shall expire twelve (12) months from the date hereof; but
is automatically extendable, so that this Letter of Credit shall be deemed
automatically extended, from time to time, without amendment, for one year from
the expiration date hereof and from each and every future expiration date,
unless at least sixty (60) days prior to any expiration date we shall notify you
by registered mail that we elect not to consider this Letter of Credit renewed
for any such additional period.  The final expiration date hereof shall be no
earlier than [fill in suitable date after expiration of lease].
 
This Letter of Credit is transferable and may be transferred one or more
times.  However, no transfer shall be effective unless advice of such transfer
is received by us in our standard form.
 
We hereby agree to honor each draft drawn under and in compliance with this
Letter of Credit, if duly presented at our offices at _______ or at any other of
our offices.
 
This Letter of Credit is subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590.
 
[Name of Bank]
 
By:
 
[Annex Bank’s Form of Sight Draft]
 



 
Exhibit I -- Page 1 of 1

--------------------------------------------------------------------------------

 
